 

Exhibit 10.1

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 31st day of July, 2019, between
ARE-SAN FRANCISCO NO. 63, LLC, a Delaware limited liability company
(“Landlord”), and CHEMOCENTRYX, INC., a Delaware corporation (“Tenant”).

 

Building:

 

That certain to-be-constructed 6-story building to be known as 835 Industrial
Road, San Carlos, California

 

 

 

Premises:

 

A portion of the Building consisting of the entire 5th floor and the entire 6th
floor, containing approximately 96,463 rentable square feet, as determined by
Landlord, as shown on Exhibit A, subject to adjustment pursuant to Section 5
hereof.

 

 

 

Project:

 

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

 

 

 

Base Rent:

 

$5.60 per rentable square foot of the Premises per month, subject to adjustment
pursuant to Section 4 hereof.

 

Rentable Area of Premises:

 

96,463 sq. ft., subject to adjustment pursuant to Section 5 hereof.

 

 

 

Rentable Area of Building:

 

243,988 sq. ft., subject to adjustment pursuant to Section 5 hereof.

 

 

 

Rentable Area of Project:

 

526,178 sq. ft., subject to adjustment pursuant to Section 5 hereof.

 

 

 

Tenant’s Share of Operating Expenses of Building:

 

39.54%, subject to adjustment pursuant to Section 5 hereof.

 

 

 

Building’s Share of Project:

 

46.37% sq. ft., subject to adjustment pursuant to Section 5 hereof.

 

Security Deposit:

 

$1,080,386.00

Target Commencement Date:

 

August 1, 2020

Rent Adjustment Percentage:

 

3%

 

Base Term:

 

Beginning on the Commencement Date and ending 120 months from the first day of
the first full month following the Rent Commencement Date.  For clarity, if the
Rent Commencement Date occurs on the first day of a month, the expiration of the
Base Term shall be measured from that date.  If the Rent Commencement Date
occurs on a day other than the first day of a month, the expiration of the Base
Term shall be measured from the first day of the following month.

 

 

 

Permitted Use:

 

Research and development laboratory, wet laboratory, manufacturing, related
office and other related uses consistent with the character of the Project and
otherwise in compliance with the provisions of Section 7 hereof.

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 2

 

Address for Rent Payment:

P.O. Box 975383

Dallas, TX 75397-5383

 

Landlord’s Notice Address before September 1, 2019:

 

Landlord’s Notice Address on or after September 1, 2019:

385 E. Colorado Boulevard, Suite 299

 

26 North Euclid Avenue

Pasadena, CA 91101

 

Pasadena, CA 91101

Attention: Corporate Secretary

 

Attention: Corporate Secretary

 

 

 

Tenant’s Notice Address

 

Tenant’s Notice Address

Prior to the Commencement Date:

 

After the Commencement Date:

850 Maude Avenue

 

835 Industrial Road, 5th Floor

Mountain View, CA 94043

 

San Carlos, California 94070

Attention:  Chief Financial Officer

 

Attention:  Chief Financial Officer

 

 

 

With a copy to:

 

With a copy to:

850 Maude Avenue

 

835 Industrial Road, 5th Floor

Mountain View, CA 94043

 

San Carlos, California 94070

Attention:  Legal Department

 

Attention:  Legal Department

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[X]  EXHIBIT A - PREMISES DESCRIPTION

 

[X]  EXHIBIT B - DESCRIPTION OF PROJECT

[X]  EXHIBIT C - WORK LETTER

 

[X]  EXHIBIT D - COMMENCEMENT DATE

[X]  EXHIBIT E - RULES AND REGULATIONS

 

[X]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X]  EXHIBIT G - HAZMAT STORAGE AREA

 

[X]  EXHIBIT H - MECHANICAL PAD

 

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.”  Tenant shall have the non-exclusive right during the
Term to use the Common Areas along with others having the right to use the
Common Areas and the exclusive right to use the patio on the sixth (6th) floor.
Landlord reserves the right to modify Common Areas, provided that such
modifications do not materially adversely affect Tenant’s use of the Premises
for the Permitted Use. From and after the Commencement Date through the
expiration of the Term, Tenant shall have access to the Building and the
Premises 24 hours a day, 7 days a week, except in the case of emergencies, as
the result of Legal Requirements, the performance by Landlord of any
installation, maintenance or repairs, or any other temporary interruptions, and
otherwise subject to the terms of this Lease.

2.Delivery; Acceptance of Premises; Commencement Date.  Landlord shall use
reasonable efforts to deliver to Tenant the Premises in Tenant Improvement Work
Readiness Condition (“Delivery” or “Deliver”) on or before the Target
Commencement Date for Tenant’s construction of the Tenant Improvements pursuant
to the Work Letter.  If Landlord fails to timely Deliver the Premises, Landlord
shall not be liable to Tenant for any loss or damage resulting therefrom, and
this Lease shall not be void or voidable except as provided
herein.  Notwithstanding anything to the contrary contained herein, if Landlord
fails to Deliver the Premises to Tenant by October 1, 2020 (as such date may be
extended for Force Majeure delays (not to exceed 120 days) and delays caused by
Tenant, the “Abatement Date”), then Base Rent payable with respect to the
Premises shall be abated 1 day for each day from and including the Abatement
Date that Landlord fails to Deliver the Premises to Tenant.  If Landlord does
not Deliver the Premises within 150 days of the Target Commencement Date for any
reason other than Force Majeure delays (not to exceed 120 days), this Lease may
be terminated by Tenant by written notice to Landlord, and if so terminated by
Tenant, neither Landlord nor Tenant shall have any further rights, duties or
obligations under this Lease, except with respect to provisions which expressly
survive termination of this Lease.  As used herein, the terms “Tenant
Improvements” and “Tenant Improvement Work Readiness Condition” shall have the
meanings set forth for such terms in the Work Letter.  If Tenant does not elect
to void this Lease within 5 business days of the lapse of such 150 day period,
such right to void this Lease shall be waived and this Lease shall remain in
full force and effect.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 3

 

The “Commencement Date” shall be the date that Landlord Delivers the Premises to
Tenant for Tenant’s construction of the Tenant Improvements pursuant to the Work
Letter.  The “Rent Commencement Date” shall be the earlier to occur of (i) the
date that is 9 months after the Commencement Date; provided, however, that if
the Tenant Improvements have not been Substantially Completed (as defined in the
Work Letter) by the date that is 9 months after the Commencement Date solely due
to delays in the Shell Substantial Completion (as defined in the Work Letter),
the Rent Commencement Date shall be extended 1 day for each day that Substantial
Completion of the Tenant Improvements was delayed solely due to such delays in
the Shell Substantial Completion, or (ii) the date that the Tenant Improvements
are Substantially Completed; provided, however, that to the extent that Shell
Substantial Completion has not been achieved by the date that the Tenant
Improvements are Substantially Completed, the Rent Commencement Date shall be
extended 1 day for each day that Shell Substantial Completion has not been
achieved.  Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date, the Rent Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.  The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease and the
Extension Term which Tenant may elect pursuant to Section 40 hereof.

Except as set forth in the Work Letter or as otherwise expressly set forth in
this Lease:  (i) Tenant shall accept the Premises in their condition as of the
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Premises; and (iii) Tenant’s taking possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken.  Any occupancy of the
Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, excluding the obligation to pay Base Rent
and Operating Expenses.

Notwithstanding anything to the contrary contained herein, for the period of 90
consecutive days after the Rent Commencement Date, Landlord shall, at its sole
cost and expense (which shall not constitute an Operating Expense), be
responsible for any repairs that are required to be made to the Building Systems
(as defined in Section 13) serving the Premises, unless Tenant or any Tenant
Party was responsible for the cause of such repair, in which case Tenant shall
pay the cost.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use.  This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3.Rent.

(a)Base Rent.  The Security Deposit shall be due and payable on delivery of an
executed copy of this Lease to Landlord.  The first month’s Base Rent shall be
due on the Rent Commencement Date.  Tenant shall pay to Landlord in advance,
without demand, abatement, deduction or set-off, monthly installments of Base
Rent on or before the first day of each calendar month during the Term hereof
after the Rent Commencement Date, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing.  Payments of Base Rent for any fractional calendar month
shall be prorated.  The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations.  Tenant shall have no right at any time to abate, reduce, or
set-off any Rent (as defined in Section 5) due hereunder except for any
abatement as may be expressly provided in this Lease.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 4

 

Notwithstanding anything contained herein to the contrary, so long as Tenant is
not then in default under this Lease beyond applicable notice and cure periods,
for the period commencing on the Rent Commencement Date through the date that is
180 days after the Rent Commencement Date (the “Partial Abatement Period”),
Tenant shall be required to pay Base Rent with respect to only 48,232 rentable
square feet of the Premises.  Tenant shall commence paying Base Rent with
respect to the entire Premises on the day immediately following the expiration
of the Partial Abatement Period.  

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) commencing on the Rent Commencement
Date, Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii)
any and all other amounts Tenant assumes or agrees to pay under the provisions
of this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  

(a)Annual Adjustments.  Base Rent shall be increased on each annual anniversary
of the Rent Commencement Date (or, if the Rent Commencement Date does not occur
on the first day of a calendar month, each anniversary of the first day of the
first full month following the Rent Commencement Date) (each an “Adjustment
Date”) by multiplying the Base Rent payable immediately before such Adjustment
Date by the Rent Adjustment Percentage and adding the resulting amount to the
Base Rent payable immediately before such Adjustment Date.  Base Rent, as so
adjusted, shall thereafter be due as provided herein.  Base Rent adjustments for
any fractional calendar month shall be prorated.  

(b)Additional TI Allowance.  In addition to the Tenant Improvement Allowance (as
defined in the Work Letter), Landlord shall, subject to the terms of the Work
Letter, make available to Tenant the Additional Tenant Improvement Allowance (as
defined in the Work Letter). Commencing on the Rent Commencement Date and
continuing thereafter on the first day of each month during the Base Term,
Tenant shall pay the amount necessary to fully amortize the portion of the
Additional Tenant Improvement Allowance actually funded by Landlord, if any, in
equal monthly payments with interest at a rate of 7% per annum over the Base
Term, which interest shall begin to accrue on the later of the Rent Commencement
Date and the date that Landlord first disburses such Additional Tenant
Improvement Allowance or any portion(s) thereof (“TI Rent”). Any TI Rent
remaining unpaid as of the expiration or earlier termination of the Lease
resulting from a Default by Tenant under this Lease shall be paid to Landlord in
a lump sum at the expiration or earlier termination of this Lease. TI Rent shall
not be subject to annual adjustments pursuant to Section 4(a).

5.Operating Expense Payments.  Commencing with respect to the first full
calendar year of the Base Term, Landlord shall endeavor to deliver to Tenant, at
least 30 days prior to the beginning of each calendar year of the Term, a
written estimate of Operating Expenses for each calendar year during the Term
(the “Annual Estimate”), which may be revised by Landlord from time to time
during such calendar year (but no more than quarterly).  Commencing on the Rent
Commencement Date and continuing thereafter on the first day of each month of
the Term, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s Share
of the Annual Estimate.  Payments for any fractional calendar month shall be
prorated.

Notwithstanding anything contained herein to the contrary, so long as Tenant is
not then in default under this Lease beyond applicable notice and cure periods,
during the Partial Abatement Period, Tenant shall be required to pay Operating
Expenses with respect to only 48,232 rentable square feet of the
Premises.  Tenant shall commence paying Operating Expenses with respect to the
entire Premises on the day immediately following the expiration of the Partial
Abatement Period.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 5

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other building
located in the Project) (including, without duplication, (v) Taxes (as defined
in Section 9), (w) capital repairs, improvements and replacements amortized over
the lesser of 11 years or the useful life of such capital items (except for
capital repairs, replacements and improvements to the roof, which shall be
amortized over 15 years), adjusted to reflect Building operations 24 hours per
day, 7 days per week and 365 days per year for laboratory/office
purposes(provided that those Operating Expenses incurred or accrued by Landlord
with respect to any capital repairs, replacements or improvements which are for
the intended purpose of promoting sustainability (for example, without
limitation, by reducing energy usage at the Project) (a “Capital Sustainability
Expenditure”) may be amortized over a shorter period, at Landlord’s discretion,
to the extent the cost of a Capital Sustainability Expenditure is offset by a
reduction in Operating Expenses), (x) the cost (including, without limitation,
any subsidies which Landlord may provide in connection with the common area
amenities (the “Common Area Amenities”)) of the Common Area Amenities now or
hereafter located at the Project, (y) costs related to any parking structure or
parking areas serving the Project and costs for transportation services
(including costs associated with Landlord’s operation of or participation in a
shuttle service), and (z) and the costs of Landlord’s third party property
manager (not to exceed 2% of the then-current Base Rent) or, if there is no
third party property manager, administration rent in the amount of 2% of the
then-current Base Rent), excluding only:

(a)the original construction costs of the Project and renovation prior to the
Rent Commencement Date and costs of correcting defects in such original
construction or renovation;

(b)expenditures for expansion of the Project (including in connection with
additional buildings at the Project);

(c)interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured, and all payments of base rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Project;

(d)depreciation of the Project (except for capital improvements, the cost of
which are  includable in Operating Expenses);

(e)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(f)legal and other expenses incurred in the negotiation or enforcement of
leases;

(g)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(h)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i)salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;  

(j)general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 6

 

(k)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m)penalties, fines or interest incurred as a result of Landlord’s inability or
failure  to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord’s failure to make any payment of Taxes
required to be made by Landlord hereunder before delinquency;

(n)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p)costs in connection with services (including electricity and in-suite
janitorial), items or other benefits of a type which are not standard for the
Project and which are not available to Tenant without specific charges therefor,
but which are provided to another tenant or occupant of the Project, whether or
not such other tenant or occupant is specifically charged therefor by Landlord;

(q)costs incurred in the sale or refinancing of the Project;

(r)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(s)any costs incurred to remove, study, test or remediate, or otherwise related
to the presence of Hazardous Materials in or about the Building or the Project
for which Tenant is not responsible under this Lease;

(t)reserves;

(u)costs incurred in connection with the performance of alterations or
modifications to the Project (other than the Premises for which Tenant shall be
solely responsible for) that are required solely due to the non-compliance of
the Project with Legal Requirements applicable to the Project (other than the
Premises for which Tenant shall be solely responsible for) as of the date of
substantial completion of Landlord’s Work;

(v)costs occasioned by condemnation;

(w)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance policies required to be maintained by Landlord
in accordance with Section 17;

(x)costs of repairs or other work necessitated by fire, windstorm or other
similar casualty (deductible amounts may be included by Landlord as part of
Operating Expenses, but Tenant’s share (i.e., 39.54% (subject to the
re-measurement provided for in the last paragraph of this Section 5) of any
earthquake deductible in excess of $25,000 amounts may be included as part of
Operating Expenses provided they are amortized over a period of 15 years (with
interest not to exceed 8% per annum);

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 7

 

(y)insurance deductibles in excess of deductibles that Tenant can demonstrate
are in excess of customary deductible amounts carried by institutional owners of
Class A laboratory/office buildings in the San Carlos area; provided, however,
that any earthquake deductibles in excess of $25,000 are amortized as provided
for in Section 5(x) above;

(z)costs incurred by Landlord for a third party parking operator or the
implementation of parking programs at the Project such as valet parking; and

(aa)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 60 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 60 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”).  If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have a regionally or nationally
recognized independent public accounting firm selected by Tenant, working
pursuant to a fee arrangement other than a contingent fee (at Tenant’s sole cost
and expense), audit and/or review the Expense Information for the year in
question (the “Independent Review”).  The results of any such Independent Review
shall be binding on Landlord and Tenant.  If the Independent Review shows that
the payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.  If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement.  If the Independent Review
shows that Tenant has overpaid with respect to Operating Expenses by more than
5% then Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review.  Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated such that Tenant
shall not be required to pay any Taxes or other Operating Expenses for periods
prior to the Rent Commencement Date or (so long as Tenant is no longer occupying
any portion of the Premises) after the expiration of this
Lease.  Notwithstanding anything set forth herein to the contrary, if the
Building is not at least 95% occupied on average during any year of the Term,
Tenant’s Share of Operating Expenses for such year shall be computed as though
the Building had been 95% occupied on average during such year.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 8

 

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter.  Landlord
shall, prior to the Rent Commencement Date, cause the rentable square footage of
the Premises, the Building and/or the Project to be re-measured by ARC-TEC in
accordance with the Building Owners and Managers Association (ANSI/BOMA
Z65.1-2017), as customarily modified for office/laboratory properties in the San
Carlos area.  If the actual rentable square footage of the Premises, the
Building or the Project deviates from the amount specified in the definitions of
“Premises,” “Rentable Area of Premises,” “Rentable Area of Building” or
“Rentable Area of Project” on page 1 of this Lease, then, promptly following
such measurement, this Lease shall be amended so as to (i) reflect the actual
rentable square footage thereof in the definitions of “Premises,” “Rentable Area
of Premises” and “Rentable Area of Project,” and (ii) appropriately adjust the
amount set forth in the definition of “Tenant’s Share of Operating Expenses of
Building” and “Building’s Share of Operating Expenses of Project” which were
calculated based on the rentable square footages of the Premises, Building and
Project originally set forth on page 1.  Notwithstanding the foregoing, if the
actual rentable square footage of the Premises (x) exceeds 98,000 rentable
square feet, the rentable square footage for the purposes of Base Rent shall be
stipulated to be 98,000 rentable square feet, and (y) exceeds 100,000 rentable
square feet, the rentable square footage for the purposes of calculating
Tenant’s Share of Operating Expenses of Building shall be stipulated to be
100,000 rentable square feet.  Following the measurement provided in this
paragraph, the rentable area of the Premises shall not be subject to further
re-measurement by either party.  If Landlord has a reasonable basis for doing
so, Landlord may equitably increase Tenant’s Share for any item of expense or
cost reimbursable by Tenant that relates to a repair, replacement, or service
that benefits only the Premises or only a portion of the Project that includes
the Premises or that varies with occupancy or use.  Base Rent, Tenant’s Share of
Operating Expenses and all other amounts payable by Tenant to Landlord hereunder
are collectively referred to herein as “Rent.”

6.Security Deposit.  Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”):  (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord’s choice.  If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit until Tenant shall have
replaced the expired Letter of Credit with a new Letter of Credit consistent
with the requirements herein, at which time Landlord shall refund the amount of
the previously drawn Letter of Credit to Tenant less any amounts applied under
this Lease.  The Security Deposit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease.  The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default.  Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, future rent damages under California Civil Code
Section 1951.2, and the cost of any damage, injury, expense or liability caused
by such Default, without prejudice to any other remedy provided herein or
provided by law.  Landlord’s right to use the Security Deposit under this
Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c)
below.  Upon any use of all or any portion of the Security Deposit, Tenant shall
pay Landlord on demand the amount that will restore the Security Deposit to the
amount set forth on Page 1 of this Lease.  Tenant hereby waives the provisions
of any law, now or hereafter in force, including, without limitation, California
Civil Code Section 1950.7, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant.  Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings.  If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 90 days
after the expiration or earlier termination of this Lease.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 9

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”).  Tenant shall, upon 10 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement; unless Tenant is actively
contesting any such determination in good faith and by appropriate legal
proceedings, provided that Tenant first gives Landlord appropriate assurance
reasonably satisfactory to Landlord against any loss, cost or expense on account
thereof, and further provided such contest shall not subject Landlord to
criminal penalties or civil sanctions, loss of property or civil
liability.  Tenant will not use or permit the Premises to be used for any
purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits.  The Permitted Use as defined in this Lease will not result in the
voidance of or an increased insurance risk or cause the disallowance of any
sprinkler or other credits with respect to the insurance currently being
maintained by Landlord.  Tenant shall not permit any part of the Premises to be
used as a “place of public accommodation”, as defined in the ADA or any similar
legal requirement.  Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises.  Tenant will use the Premises in
a careful, safe and proper manner and will not commit or permit waste, overload
the floor or structure of the Premises, subject the Premises to use that would
damage the Premises or obstruct or interfere with the rights of Landlord or
other tenants or occupants of the Project, including conducting or giving notice
of any auction, liquidation, or going out of business sale on the Premises, or
using or allowing the Premises to be used for any unlawful purpose.  Tenant
shall cause any equipment or machinery to be installed in the Premises so as to
reasonably prevent sounds or vibrations from the Premises from extending into
Common Areas, or other space in the Project.  Tenant shall not place any
machinery or equipment which would overload the floor in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord, which shall not
be unreasonably withheld or delayed.  Except as may be provided under the Work
Letter, Tenant shall not, without the prior written consent of Landlord, which
shall not be unreasonably withheld or delayed, use the Premises in any manner
which will require ventilation, air exchange, heating, gas, steam, electricity
or water beyond the existing capacity of the Project as proportionately
allocated to the Premises based upon Tenant’s Share as usually furnished for the
Permitted Use.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 10

 

Landlord shall be responsible for the compliance of the Common Areas of the
Project with Legal Requirements as of the date of substantial completed of
Landlord’s Work. Following the date of substantial completion of Landlord’s
Work, Landlord shall, as an Operating Expense (to the extent such Legal
Requirement is generally applicable to similar buildings in the area in which
the Project is located) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use of the Premises, the Tenant Improvements or Tenant’s
Alterations) make any alterations or modifications to the Common Areas or the
exterior of the Building that are required by Legal Requirements. Except as
provided in the two immediately preceding sentences, Tenant, at its sole
expense, shall make any alterations or modifications to the interior of the
Premises that are required by Legal Requirements (including, without limitation,
compliance of the Premises with the ADA) related to Tenant’s specific use of the
Premises, the Tenant Improvements or Tenant’s Alterations.  Notwithstanding any
other provision herein to the contrary, subject to the terms of this paragraph,
Tenant shall be responsible for any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with any failure of the Premises to comply with Legal Requirements to
the extent related to Tenant’s specific use of the Premises, the Tenant
Improvements or Tenant’s Alterations, and Tenant shall indemnify, defend, hold
and save Landlord harmless from and against any and all Claims arising out of or
in connection with any breach of this sentence.

Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification with respect to the Project
and/or the Premises, and Tenant agrees to reasonably cooperate with Landlord,
and to provide such information and/or documentation as Landlord may reasonably
request, in connection therewith.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease.  If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Base Rent, plus Operating Expenses, in effect during the last
30 days of the Term, and (B) Tenant shall be responsible for all damages
suffered by Landlord resulting from or occasioned by Tenant’s holding over,
including consequential damages; provided, however, that if Tenant delivers a
written inquiry to Landlord within 30 days prior to the expiration or earlier
termination of the Term, Landlord will notify Tenant whether the potential
exists for consequential damages.  No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises.  Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 11

 

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the Rent
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes:  (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project (or any portion
thereof), or (ii) based on the square footage, assessed value or other measure
or evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project.  Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing
Taxes.  Notwithstanding anything to the contrary herein, Landlord shall only
charge Tenant for assessments as if those assessments were paid by Landlord over
the longest possible term which Landlord is permitted to pay for the applicable
assessments without additional charge other than interest, if any, provided
under the terms of the underlying assessments.  Notwithstanding anything to the
contrary contained in this Lease, Taxes shall not include any net income taxes,
estate taxes or inheritance taxes imposed on Landlord except to the extent such
net income taxes are in substitution for any Taxes payable hereunder, or any
late penalties, interest or fines unless due to any late payment of Rent by
Tenant.  If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require.  Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant.  If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes.  Landlord’s determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error.  The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

Nothing contained in this Section 9 is intended to make Tenant responsible for
the cost incurred by Landlord to obtain the building permit required to
construct the Building Shell pursuant to Section 2(a) of the Work Letter.

10.Parking.  Subject to all applicable Legal Requirements, Force Majeure, a
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Tenant shall have the right, in common with other tenants of
the Project, to use 2.78 parking spaces per 1,000 rentable square feet of the
Premises, which parking spaces shall be located in the parking structure or
other parking areas of the Project designated for non-reserved parking, subject
in each case to Landlord’s rules and regulations.  Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project.  

Subject to compliance with Legal Requirements, Landlord shall, at Landlord’s
cost and expense, install, and, as part of Operating Expenses, power and
maintain, approximately 21 dual-charging electric vehicle charging stations in
the parking areas of the Project, which shall be available on a non-reserved
basis.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 12

 

If applicable to the Project, Tenant shall comply with the requirements of any
TDMP (as defined below) which may be required by the City of San Carlos or other
Governmental Authority with respect to the parking areas at the Project which
are binding on tenants in the Project or tenants using the parking lots or
structures available at the Project.  A copy of any TDMP in effect from time to
time during the Term shall be made available to Tenant.  Notwithstanding
anything to the contrary contained in this Lease, if applicable to the Project,
Tenant shall be required to comply with the requirements of (and Operating
Expenses shall expressly include any costs incurred by Landlord to comply with)
any transportation demand management plan (“TDMP”) and any other permit
conditions (e.g. rider sharing and carpooling initiatives) imposed by the City
of San Carlos or other Governmental Authority.  

11.Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, heat, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), and, with respect to the Common Areas, refuse and trash collection
and janitorial services (collectively, “Utilities”).  Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon.  Landlord may cause, at Landlord’s expense, any
Utilities to be separately metered or charged directly to Tenant by the
provider.  Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord.  No interruption
or failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent.  Tenant shall retain third
parties reasonably acceptable to Landlord to provide janitorial services and
trash collection services to the Premises and Tenant shall pay such third
parties directly for such janitorial and trash collection services.  For the
avoidance of doubt, one or more trash dumpsters located in the Common Areas
shall be available, as part of Operating Expenses, for the non-exclusive use of
Tenant to dispose of refuse and trash from within the Premises.

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide  emergency
generators with not less than the capacity of the emergency generators shown on
the Building Shell Construction Drawings, of which Tenant shall be entitled to
the use of up to 200kW for the Premises, and (ii) to contract with a third party
to maintain the emergency generators as per the manufacturer’s standard
maintenance guidelines.  Except as otherwise provided in the immediately
preceding sentence, Landlord shall have no obligation to provide Tenant with
operational emergency generators or back-up power or to supervise, oversee or
confirm that the third party maintaining the emergency generators is maintaining
the generators as per the manufacturer’s standard guidelines or
otherwise.  During any period of replacement, repair or maintenance of the
emergency generators when the emergency generators are not operational,
including any delays thereto due to the inability to obtain parts or replacement
equipment, Landlord shall have no obligation to provide Tenant with an
alternative back-up generator or generators or alternative sources of back-up
power.  Tenant expressly acknowledges and agrees that Landlord does not guaranty
that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed.  

Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant. The actual, reasonable costs
and expenses incurred by Landlord in connection with receiving and analyzing
such water and/or energy usage data (including, without limitation, as may be
required pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.

Nothing contained in this Section 11 is intended to make Tenant responsible for
the cost of utilities or hook-up fees incurred by Landlord solely in connection
with the construction of the Building Shell.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 13

 

12.Alterations and Tenant’s Property.  Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the Building structure or Building Systems affecting any other tenants
of the Building, and shall not be otherwise unreasonably withheld. Tenant may
construct nonstructural, Alterations in the Premises from time to time without
Landlord’s prior approval if the cost of the applicable Alteration project does
not exceed $100,000 (a “Notice-Only Alteration”), provided Tenant notifies
Landlord in writing (which written notice may be given by email to persons
designated by Landlord in writing from time to time as Landlord’s
representatives for the purpose of receiving such notices) of such intended
Notice-Only Alteration, and such notice shall be accompanied by plans,
specifications and such other information concerning the nature and cost of the
Notice-Only Alteration as may be reasonably requested by Landlord, which notice
and accompanying materials shall be delivered to Landlord not less than 5
business days in advance of any proposed construction. Also, if requested in
writing by Landlord, Tenant shall provide any work contracts entered into by
Tenant with respect to any Notice-Only Alteration. If Landlord approves any
Alterations, Landlord may impose such conditions on Tenant in connection with
the commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s reasonable discretion.  Any request for approval
shall be in writing, delivered not less than 15 business days in advance of any
proposed construction, and accompanied by plans, specifications, bid proposals,
work contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying
materials.  Landlord’s right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have no
duty to ensure that such plans and specifications or construction comply with
applicable Legal Requirements.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Legal
Requirements and shall implement at its sole cost and expense any alteration or
modification required by Legal Requirements as a result of any
Alterations.  Other than in connection with Notice-Only Alterations, Tenant
shall pay to Landlord, as Additional Rent, on demand, an amount equal to the
reasonable out-of-pocket costs incurred by Landlord to review Tenant’s plans
with respect to each Alteration.  Before Tenant begins any Alteration, Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law.  Tenant shall reimburse Landlord for, and indemnify and hold
Landlord harmless from, any expense incurred by Landlord by reason of faulty
work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.  

In connection with any Alterations anticipated to cost in excess of $500,000,
Tenant shall furnish security or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of all Alterations work free
and clear of liens, and shall, with respect to all Alterations, complete the
work free and clear of liens and provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction.  Upon completion of any Alterations, Tenant shall
deliver to Landlord:  (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 14

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord may, at the time its approval of any such Installation
is requested, or at the time it receives notice of a Notice-Only Alteration,
notify Tenant that Landlord requires that Tenant remove such Installation upon
the expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding
sentence.  Upon the expiration or earlier termination of the Term, Tenant shall
remove (i) all wires, cables or similar equipment which Tenant has installed in
the Premises or in the risers or plenums of the Building, (ii) any Installations
for which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes.  During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.  If Landlord is requested by
Tenant or any lender, lessor or other person or entity claiming an interest in
any of Tenant’s Property to waive any lien Landlord may have against any of
Tenant’s Property, and Landlord consents to such waiver, then Landlord shall be
entitled to be paid as administrative rent a fee of $1,000 per occurrence for
its time and effort in preparing and negotiating such a waiver of lien.  

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) ”Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) ”Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to remove or restore the Tenant Improvements constructed pursuant to
the Work Letter at the expiration or earlier termination of this Lease, nor
shall Tenant have the right to remove such Tenant Improvements at any time other
than in accordance with this Section 12.

13.Landlord’s Repairs.  Landlord, as an Operating Expense (except to the extent
the cost thereof is excluded from Operating Expenses pursuant to Section 5
hereof), shall maintain all of the structural, exterior, parking and other
Common Areas of the Project, including HVAC, plumbing, fire sprinklers, fire
risers, elevators and all other building systems serving the Premises and other
portions of the Project (“Building Systems”), all in good repair, reasonable
wear and tear and uninsured losses and damages (except to the extent Landlord
fails to maintain the insurance required to be maintained by Landlord pursuant
to Section 17 hereof and such losses or damages would have been insured losses
or expenses under such insurance had Landlord not failed to maintain such
insurance) caused by Tenant, or by any of Tenant’s assignees, sublessees,
licensees, agents, servants, employees, invitees and contractors (or any of
Tenant’s assignees, sublessees and/or licensees respective agents, servants,
employees, invitees and contractors) (collectively, “Tenant Parties”)
excluded.  Subject to the provisions of the penultimate paragraph of Section 17,
losses and damages caused by Tenant or any Tenant Party shall be repaired by
Landlord, to the extent not covered by insurance that Landlord is required to
maintain pursuant to Section 17, at Tenant’s sole cost and expense.  Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the judgment of Landlord, desirable or necessary to
be made, until said repairs, alterations or improvements shall have been
completed.  Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 15

 

services for routine maintenance, repairs, alterations or
improvements.  Landlord shall use reasonable efforts to minimize interference
with Tenant’s operations in the Premises in connection with the stoppage of
Building Systems pursuant to this Section 13. Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section, after which Landlord shall make a commercially reasonable effort to
effect such repair.  Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after Tenant’s written notice of the need for such repairs or
maintenance.  Tenant waives its rights under any state or local law to terminate
this Lease or to make such repairs at Landlord’s expense and agrees that the
parties’ respective rights with respect to such matters shall be solely as set
forth herein.  Repairs required as the result of fire, earthquake, flood,
vandalism, war, or similar cause of damage or destruction shall be controlled by
Section 18.

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls.  Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term.  Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure.  If Tenant fails to commence cure of such failure within 10
days of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant.  Subject to Sections 17 and 18, Tenant shall bear the
full uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after Tenant receives notice of the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant.  Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent.  If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises.  In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, employees, managers, agents, sub-agents,
constituent entities and lease signators (collectively, “Landlord Indemnified
Parties”) harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within or about the Premises or the
Project arising directly or indirectly out of use or occupancy of the Premises
or the Project by Tenant or any Tenant Parties (including, without limitation,
any act, omission or neglect by Tenant or any Tenant’s Parties in or about the
Premises or at the Project) or the a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent caused by
the willful misconduct or negligence of Landlord Indemnified Parties, or the
default by Landlord in the performance of its obligations under this
Lease.  Landlord shall not be liable to Tenant for, and Tenant assumes all risk
of damage to, personal property (including, without limitation, loss of records
kept within the Premises).  Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records).  Landlord Indemnified Parties shall not be liable for any damages
arising from any act, omission or neglect of any tenant in the Project or of any
other third party or Tenant Parties.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 16

 

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project
(including the Tenant Improvements).  Landlord shall further procure and
maintain commercial general liability insurance with a single loss limit of not
less than $2,000,000 for bodily injury and property damage with respect to the
Project.  Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary, including, but not limited
to, flood, environmental hazard and earthquake, loss or failure of building
equipment, errors and omissions, rental loss during the period of repair or
rebuilding, workers’ compensation insurance and fidelity bonds for employees
employed to perform services and insurance for any improvements installed by
Tenant or which are in addition to the standard improvements customarily
furnished by Landlord without regard to whether or not such are made a part of
the Project.  All such insurance shall be included as part of the Operating
Expenses.  The Project may be included in a blanket policy (in which case the
cost of such insurance allocable to the Project will be determined by Landlord
based upon the insurer’s cost calculations).  Tenant shall also reimburse
Landlord for any increased premiums or additional insurance which Landlord
reasonably deems necessary as a result of Tenant’s use of the Premises.  

Tenant, at its sole cost and expense, shall maintain during the Term:  special
form or all risk insurance with business interruption and extra expense
coverage, covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant’s expense (other than
the Tenant Improvements) and in no event shall Landlord be responsible for
insuring any of Tenant’s Property or Alterations); workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident – each accident, $1,000,000 bodily injury by disease – policy limit,
and $1,000,000 bodily injury by disease – each employee; and commercial general
liability insurance, with a minimum limit of not less than $4,000,000 per
occurrence for bodily injury and property damage and in the aggregate with
respect to the Premises, which limits may be met with a combination of excess or
umbrella policies.  The commercial general liability insurance maintained by
Tenant shall name Alexandria Real Estate Equities, Inc., and Landlord, its
officers, directors, employees, managers, agents, sub-agents, constituent
entities and lease signators (collectively, “Landlord Insured Parties”), as
additional insureds; insure on an occurrence and not a claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A- and financial category rating of at least Class VII in “Best’s
Insurance Guide”; shall not contain a hostile fire exclusion; contain a
contractual liability endorsement; and provide primary coverage to Landlord
Insured Parties (any policy issued to Landlord Insured Parties providing
duplicate or similar coverage shall be deemed excess over Tenant’s policies,
regardless of limits). Tenant shall (i) provide Landlord with 30 days advance
written notice of cancellation of such commercial general liability policy, and
(ii) request Tenant’s insurer to endeavor to provide 30 days advance written
notice to Landlord of cancellation of such commercial general liability policy
(or 10 days in the event of a cancellation due to non-payment of
premium).  Certificates of insurance showing the limits of coverage required
hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant prior to (i) the earlier to occur of  (x) the
Commencement Date, or (y) the date that Tenant accesses the Premises under this
Lease, and (ii) each renewal of said insurance.  Tenant’s policy may be a
“blanket policy.” If Tenant at any time operates its business at the Premises
and concurrently operates its business at any location(s) other than the
Premises, such blanket policy shall include an aggregate per location
endorsement which specifically provides that the amount of insurance shall not
be prejudiced by other losses covered by the policy.  Tenant shall, at least 5
days prior to the expiration of such policies, furnish Landlord with renewal
certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 17

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Notwithstanding
anything to the contrary contained in this Lease, neither party nor its
respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder regardless of the negligence of the party to the Lease
receiving the benefit of the waiver, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or
damage.  The failure of a party to insure its property shall not void this
waiver.  Landlord and its respective Related Parties shall not be liable for,
and Tenant hereby waives all claims against such parties for, business
interruption and losses occasioned thereby sustained by Tenant or any person
claiming through Tenant resulting from any accident or occurrence in or upon the
Premises or the Project from any cause whatsoever.  If the foregoing waivers
shall contravene any law with respect to exculpatory agreements, the liability
of Landlord or Tenant shall be deemed not released but shall be secondary to the
other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18.Restoration.  If, at any time during the Term, (x) the Premises or, (y) a
portion of the Building needed for use of or access to the Premises (provided
that the Premises continues to be occupiable for the Permitted Use following the
fire or other casualty, as determined by applicable Governmental Authorities),
are damaged or destroyed by a fire or other casualty, Landlord shall notify
Tenant within 60 days after discovery of such damage as to the amount of time
Landlord reasonably estimates it will take to restore such portion of the
Building or the Premises, as applicable (the “Restoration Period”).  If the
Restoration Period is estimated to exceed 12 months (the “Maximum Restoration
Period”), Landlord may, in such notice, elect to terminate this Lease as of the
date that is 75 days after the date of discovery of such damage or destruction;
provided, however, that notwithstanding Landlord’s election to restore, Tenant
may elect to terminate this Lease by written notice to Landlord delivered within
5 business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period.  Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to (x) receipt of sufficient insurance proceeds (with any deductible to
be treated as a current Operating Expense subject to the provisions of Section
5) and, (y) if applicable, Landlord’s payment of Landlord’s Contribution (as
defined below) pursuant to the immediately following paragraph), promptly
restore the Premises (including the Tenant Improvements but excluding any other
improvements or Alterations installed by Tenant or by Landlord and paid for by
Tenant), subject to delays arising from the collection of insurance proceeds,
from Force Majeure events or as needed to obtain any license, clearance or other
authorization of any kind required to enter into and restore the Premises issued
by any Governmental Authority having jurisdiction over the use, storage,
handling, treatment, generation, release, disposal, removal or remediation of
Hazardous Materials (as defined in Section 30) in, on or about the Premises
(collectively referred to herein as “Hazardous Materials Clearances”).  Subject
to the provisions of the immediately following paragraph, if Landlord becomes
aware that sufficient insurance proceeds will not be available to Landlord (for
any reason other than Landlord’s failure to maintain the insurance required to
be maintained by Landlord pursuant to Section 17) for the restoration of the
Building or the Premises, as applicable, and Landlord is not willing to pay the
shortfall in excess of Landlord’s Contribution, Landlord shall deliver written
notice (“Insufficiency Notice”) to Tenant and, if Tenant is not willing to pay
the shortfall in excess of Landlord’s Contribution, Tenant shall have the right
to terminate this Lease by delivery of written notice to Landlord delivered
within 5 days of Landlord’s delivery to Tenant of the Insufficiency Notice.
Notwithstanding anything to the contrary contained herein, if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Tenant may by
written notice to Landlord delivered within 5 business days of the expiration of
the Maximum Restoration Period or, if longer, the Restoration Period, elect to
terminate this Lease, in which event Landlord shall be relieved of its
obligation to make such repairs or restoration and this Lease shall

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 18

 

terminate as of the date that is 75 days after the later of:  (i) discovery of
such damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained, but Landlord shall retain any Rent paid and the right
to any Rent payable by Tenant prior to such election by Landlord or Tenant.  In
the event that this Lease terminates pursuant to the provisions of this Section
18 as a result of an earthquake, Tenant shall not be required to pay any
deductibles applicable thereto as part of Operating Expenses.  Notwithstanding
anything to the contrary contained in this Section 18, the Restoration Period
and the Maximum Restoration Period shall not be extended by Force Majeure.

Tenant, at its expense, promptly upon Landlord’s completion of all repairs or
restoration required to be done by Landlord pursuant this Section 18, subject to
delays arising from the collection of insurance proceeds, from Force Majeure (as
defined in Section 34) events or to obtain Hazardous Material Clearances, shall
make all repairs or restoration not required to be done by
Landlord.  Thereafter, Tenant shall, at Tenant’s election, promptly re-enter the
Premises and commence doing business in accordance with this Lease; provided,
however, that Tenant shall nonetheless (and even if Tenant does not re-enter the
Premises) continue to be responsible for all of its obligations under this
Lease.  Notwithstanding the foregoing, either Landlord or Tenant may terminate
this Lease upon written notice to the other if the Premises are damaged during
the last year of the Term and Landlord reasonably estimates that it will take
more than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period.  Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if sufficient insurance proceeds are not available for such
restoration (for any reason other than Landlord’s failure to maintain the
insurance required to be maintained by Landlord pursuant to Section 17) if the
uninsured amount exceeds $1,000,000 and Tenant does not agree to pay the
additional uninsured amounts in excess of $1,000,000 required to restore the
Premises or the Building, as applicable; provided, however, that,
notwithstanding anything to the contrary contained herein, if at the time of the
estimated completion of the restoration there would be (1) less than 36 months
remaining of the Base Term, then Landlord’s obligation to fund the uninsured
amount up to $1,000,000 shall be conditioned on Tenant agreeing to exercise its
Extension Right pursuant to Section 40 of this Lease, or (2) less than 60 months
remaining of the Extension Term, Landlord shall have no obligation to fund any
portion of the uninsured amount. Landlord’s funding of any such shortfall of
insurance (not to exceed $1,000,000) pursuant to the immediately preceding
sentence shall be referred to herein as “Landlord’s Contribution.” Rent shall be
abated from the date all required Hazardous Material Clearances are obtained
until the Premises are repaired and restored, in the proportion which the area
of the Premises, if any, which is not usable by Tenant bears to the total area
of the Premises.  In the event that no Hazardous Material Clearances are
required to be obtained by Tenant with respect to the Premises, rent abatement
shall commence on the date of discovery of the damage or
destruction.  Notwithstanding anything to the contrary contained in this Lease,
if this Lease terminates pursuant to this Section 18, Landlord shall be entitled
to and Tenant shall pay all deductibles and deliver to Landlord all insurance
proceeds received by Tenant in connection with the damage and/or destruction of
the improvements constructed by Tenant other than the Tenant Improvements.  Such
abatement shall be the sole remedy of Tenant, and except as provided in this
Section 18, Tenant waives any right to terminate this Lease by reason of damage
or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 19

 

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or
Tenant to the other this Lease shall terminate and Rent shall be apportioned as
of said date.  If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances.  Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award;
provided, however, that if any of the Tenant Improvements or Tenant’s
Alterations to the extent paid for by Tenant and not the TI Allowance are
attributed a specific value in and of themselves in connection with the Taking
which increases the price or award that would in the absence of such Alterations
and Tenant Improvements to the extent paid for by Tenant and not the TI
Allowance have been paid to Landlord, Tenant shall have the right to make a
claim for the unamortized value specifically attributable to such Alterations
and Tenant Improvements to the extent paid for by Tenant and not the TI
Allowance.  Tenant shall have the right, to the extent that same shall not
diminish Landlord’s award other than as provided for in the immediately
preceding sentence, to make a separate claim against the condemning authority
(but not Landlord) for such compensation as may be separately awarded or
recoverable by Tenant for moving expenses and damage to Tenant’s trade fixtures,
if a separate award for such items is made to Tenant.  Tenant hereby waives any
and all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5 days
of any such notice not more than twice in any 12 month period.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed and Tenant shall fail to restore the required coverage
within 3 days after written notice from Landlord.

(c)Abandonment.  Tenant shall abandon the Premises.  Tenant shall not be deemed
to have abandoned the Premises if Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises, (i)
Tenant completes Tenant’s obligations under the Decommissioning and HazMat
Closure Plan in compliance with Section 28, (ii) Tenant has obtained the release
of the Premises of all Hazardous Materials Clearances and the Premises are free
from any residual impact from the Tenant HazMat Operations and provides
reasonably detailed documentation to Landlord confirming such matters, (iii)
Tenant has made reasonable arrangements with Landlord for the security of the
Premises for the balance of the Term, and (iv) Tenant continues during the
balance of the Term to satisfy and perform all of Tenant’s obligations under
this Lease as they come due.

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 10 days after
Tenant receives notice that any such lien has been filed against the Premises.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 20

 

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except to the
extent a different time period is otherwise provided for herein, such failure
shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21.Landlord’s Remedies.

(a)Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.  Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge.  Notwithstanding the foregoing, before assessing a late
charge the first time in any calendar year, Landlord shall provide Tenant
written notice of the delinquency and will waive the right if Tenant pays such
delinquency within 5 days thereafter. The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 21

 

(c)Remedies.  Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i)Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim for damages therefor;

(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus

(D)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, to the extent allocable
to the remainder of the Term, brokerage commissions and advertising expenses
incurred, expenses of remodeling the Premises or any portion thereof for a new
tenant, whether for the same or a different use, and any special concessions
made to obtain a new tenant; and

(E)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate.  As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations).  Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv)Following Landlord’s termination of this Lease following a Default by
Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 22

 

(v)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.

(d)Effect of Exercise.  Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant.  Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge.  Notwithstanding
the foregoing, nothing contained herein shall constitute Tenant’s waiver of its
rights under applicable Legal Requirements to receive a 3 day notice from
Landlord to quit or pay rent prior to Landlord commencing an unlawful detainer
action.  Any reletting of the Premises or any portion thereof shall be on such
terms and conditions as Landlord in its sole discretion may determine.  Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or collect rent due in
respect of such reletting or otherwise to mitigate any damages arising by reason
of Tenant’s Default.

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 49% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section
22.  Notwithstanding the foregoing, Tenant shall have the right to obtain
financing from institutional investors (including venture capital funding and
corporate partners) which regularly invest in private biotechnology companies or
undergo a public offering  which results in a change in control of Tenant
without such change of control constituting an assignment under this Section 22
requiring Landlord consent, provided that (i) Tenant notifies Landlord in
writing of the financing at least 5 business days prior to the closing of the
financing, and (ii) provided that in no event shall such financing result in a
change in use of the Premises from the use contemplated by Tenant at the
commencement of the Term.

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 23

 

final form, and such other information as Landlord may deem reasonably necessary
or appropriate to its consideration whether to grant its consent. Landlord may,
by giving written notice to Tenant within 15 business days after receipt of the
Assignment Notice:  (i) grant such consent (provided that Landlord shall further
have the right to review and approve or disapprove the proposed form of sublease
prior to the effective date of any such subletting), (ii) refuse such consent,
in its reasonable discretion; or (iii) with respect to any assignment or any
sublease that would result in more than one entire floor of the Premises being
subleased for substantially the remainder of the Term, terminate this Lease with
respect to the space described in the Assignment Notice as of the Assignment
Date (an “Assignment Termination”). Among other reasons, it shall be reasonable
for Landlord to withhold its consent in any of these instances:  (1) the
proposed assignee or subtenant is a governmental agency; (2) in Landlord’s
reasonable judgment, the use of the Premises by the proposed assignee or
subtenant would entail any alterations that would materially lessen the value of
the leasehold improvements in the Premises, or would require materially
increased services by Landlord; (3) in Landlord’s reasonable judgment, the
proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial in a manner that is inconsistent
with other tenants in the Project such that they may (i) attract or cause
negative publicity for or about the Building or the Project, (ii) negatively
affect the reputation of the Building, the Project or Landlord, (iii) attract
protestors to the Building or the Project, or (iv) lessen the attractiveness of
the Building or the Project to any tenants or prospective tenants, purchasers or
lenders; (4) in Landlord’s reasonable judgment, the proposed assignee or
subtenant lacks the creditworthiness to support the financial obligations it
will incur under the proposed assignment or sublease; (5) in Landlord’s
reasonable judgment, the character or reputation of the proposed assignee or
subtenant is unethical, corrupt or immoral, or business of the proposed assignee
or subtenant is inconsistent with the desired tenant-mix or the quality of other
tenancies in the Project or is inconsistent with the type and quality of the
nature of the Building; (6) intentionally omitted; (7) Landlord has experienced
previous defaults by or is in litigation with the proposed assignee or
subtenant; (8) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (9) intentionally omitted; (10)
the proposed assignee or subtenant is an entity with whom Landlord is
then-currently negotiating to lease space in the Project; or (11) the assignment
or sublease is prohibited by Landlord’s lender. If Landlord delivers notice of
its election to exercise an Assignment Termination, Tenant shall have the right
to withdraw such Assignment Notice by written notice to Landlord of such
election within 5 business days after Landlord’s notice electing to exercise the
Assignment Termination.  If Tenant withdraws such Assignment Notice, this Lease
shall continue in full force and effect.  If Tenant does not withdraw such
Assignment Notice, this Lease, and the term and estate herein granted, shall
terminate as of the Assignment Date with respect to the space described in such
Assignment Notice and, as of the Assignment Date, except for those obligations
that expressly survive the expiration or earlier termination of this Lease,
neither Landlord nor Tenant shall have any further rights, duties or obligations
under this Lease with respect to the space described in the Assignment Notice
(including Base Rent or TI Rent in connection therewith) and the Security
Deposit shall be proportionately reduced.  No failure of Landlord to exercise
any such option to terminate this Lease, or to deliver a timely notice in
response to the Assignment Notice, shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer.  Tenant shall pay to
Landlord a fee equal to Two Thousand Five Hundred Dollars ($2,500) in connection
with its consideration of any Assignment Notice and/or its preparation or review
of any consent documents.  Notwithstanding the foregoing, Landlord’s consent to
a deemed assignment due to a change of control or to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (a “Control Permitted
Assignment”) shall not be required, provided that Landlord shall have the right
to approve the form of any such sublease or assignment (which approval shall not
be unreasonably withheld or delayed).  In addition, Tenant shall have the right
to assign this Lease, upon 15 days prior written notice to Landlord ((x) unless
Tenant is prohibited from providing such notice by applicable Legal Requirements
in which case Tenant shall notify Landlord promptly thereafter, and (y) if the
transaction is subject to confidentiality requirements, Tenant’s advance
notification shall be subject to Landlord’s execution of a non-disclosure
agreement reasonably acceptable to Landlord and Tenant) but without obtaining
Landlord’s prior written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring this
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
net worth (as determined in accordance with GAAP) of Tenant as of the date of
Tenant’s most current quarterly or annual financial statements, and (iii) such
assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 24

 

(a “Corporate Permitted Assignment”).  Control Permitted Assignments and
Corporate Permitted Assignments are hereinafter referred to as “Permitted
Assignments.”  Notwithstanding anything to the contrary contained herein,
Landlord shall have no right to deliver an Assignment Termination as a result of
a Permitted Assignment or any notice of a Permitted Assignment from Tenant.

Notwithstanding anything to the contrary contained in this Lease, Tenant may
from time to time enter into agreements (each, a “Shared Space Arrangement”)
with Tenant’s vendors, contractors or clients pursuant to which such vendors,
contractors or clients may occupy portions of the Premises as “Shared Space
Area”, and such agreements shall not require Landlord’s consent under
this  Section 22; provided, however, that Tenant shall be required to provide
Landlord with a copy of each such license agreement and, prior to the effective
date of each such license agreement, Tenant and each licensee shall be required
to execute Landlord’s reasonable form of acknowledgment pursuant to which Tenant
and the licensee acknowledge and agree, among other things, that: (i) the terms
of the Shared Space Arrangement are subject and subordinate to the terms of the
Lease, (ii) if the Lease terminates, then the Shared Space Arrangement shall
terminate concurrently therewith, (iii) each licensee shall, during the term of
its applicable Shared Space Arrangement, maintain the same insurance as is
required of Tenant under the Lease and provide Landlord with insurance
certificates evidencing the same and naming the Landlord Parties as additional
insureds, and (iv) the waivers and releases set forth in the second to last
paragraph of Section 17 that apply as between Landlord and Tenant shall also
apply as between Landlord and licensee.  Tenant shall be fully responsible for
the conduct of such companies within the Shared Space Area and the Project, and
Tenant’s indemnification obligations set forth in this Lease shall apply with
respect to the conduct of such parties within the Shared Space Area and
Project. 

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under this Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks.  Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 25

 

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  Except with respect to Permitted
Assignments and Shared Space Arrangements, if the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form attributable to the assignment or sublease) exceeds
the sum of the rental payable under this Lease, (excluding however, any Rent
payable under this Section) and actual and reasonable brokerage fees, legal
costs and any design or construction fees directly related to and required
pursuant to the terms of any such sublease) (“Excess Rent”), then Tenant shall
be bound and obligated to pay Landlord as Additional Rent hereunder 50% of such
Excess Rent within 10 days following receipt thereof by Tenant.  If Tenant shall
sublet the Premises or any part thereof, Tenant hereby immediately and
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any such subletting, and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of a Default, Tenant shall
have the right to collect such rent.

(e)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under this Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f)Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  Tenant’s failure to deliver such statement within such time shall
be conclusive upon Tenant that this Lease is in full force and effect and
without modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.  

24.Quiet Enjoyment.  So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 26

 

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project.  The current rules and regulations are attached hereto as Exhibit
E.  If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall
control.  Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder.  Tenant agrees upon demand to execute, acknowledge
and deliver such instruments, confirming such subordination, and such
instruments of attornment as shall be requested by any such Holder, provided any
such instruments contain appropriate non-disturbance provisions assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof.  Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such
Holder.  The term “Mortgage” whenever used in this Lease shall be deemed to
include deeds of trust, security assignments and any other encumbrances, and any
reference to the “Holder” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust.  As of the date of this Lease, there is no
existing Mortgage encumbering  the Project.

Upon written request from Tenant, Landlord agrees to use reasonable efforts to
cause the Holder of any future Mortgage to enter into a subordination,
non-disturbance and attornment agreement ("SNDA") with Tenant with respect to
this Lease.  The SNDA shall be on the form proscribed by the Holder and Tenant
shall pay the Holder's fees and costs in connection with obtaining such SNDA;
provided, however, that Landlord shall request that Holder make any reasonable
changes to the SNDA requested by Tenant.  Landlord's failure to cause the Holder
to enter into the SNDA with Tenant (or make any of the changes requested by
Tenant) despite such efforts shall not be a default by Landlord under this
Lease.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received following the construction of the Tenant
Improvements, subject to any Alterations or Installations permitted by Landlord
to remain in the Premises, free of Hazardous Materials brought upon, kept, used,
stored, handled, treated, generated in, or released or disposed of from, the
Premises by any person other than a Landlord Party (collectively, “Tenant HazMat
Operations”) and released of all Hazardous Materials Clearances, broom clean,
ordinary wear and tear and casualty loss and condemnation covered by Sections 18
and 19 excepted.  At least 3 months prior to the surrender of the Premises or
such earlier date as Tenant may elect to cease operations at the Premises,
Tenant shall deliver to Landlord a narrative description of the actions proposed
(or required by any Governmental Authority) to be taken by Tenant in order to
surrender the Premises (including any Installations permitted by Landlord to
remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Decommissioning and HazMat
Closure Plan”).  Such Decommissioning and HazMat Closure Plan shall be
accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of any Tenant Party with respect to the Premises,
and (ii) all Hazardous Materials used, stored, handled, treated, generated,
released or disposed of from the Premises, and shall be subject to the review
and approval of Landlord’s environmental

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 27

 

consultant, such approval not to be unreasonably withheld or delayed.  In
connection with the review and approval of the Decommissioning and HazMat
Closure Plan, upon the request of Landlord, Tenant shall deliver to Landlord or
its consultant such additional non-proprietary information concerning Tenant
HazMat Operations as Landlord shall request.  On or before such surrender,
Tenant shall deliver to Landlord evidence that the approved Decommissioning and
HazMat Closure Plan shall have been satisfactorily completed and Landlord shall
have the right, subject to reimbursement at Tenant’s expense as set forth below,
to cause Landlord’s environmental consultant to inspect the Premises and perform
such additional procedures as may be deemed reasonably necessary to confirm that
the Premises are, as of the effective date of such surrender or early
termination of this Lease, free from any residual impact from Tenant HazMat
Operations.  Tenant shall reimburse Landlord, as Additional Rent, for the
actual, reasonable out-of-pocket expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Decommissioning and HazMat
Closure Plan and to visit the Premises and verify satisfactory completion of the
same, which cost shall not exceed $5,000.  Landlord shall have the unrestricted
right to deliver such Decommissioning and HazMat Closure Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Decommissioning and HazMat Closure Plan, or if such Decommissioning and HazMat
Closure Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys to parking, the Project,
restrooms or all or any portion of the Premises furnished to or otherwise
procured by Tenant.  If any such key is lost, Tenant shall pay to Landlord, at
Landlord’s election, either the cost of replacing such lost key or changing the
lock or locks opened by such lost key.  Any Tenant’s Property, Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and/or disposition of such property.  All
obligations of Tenant hereunder not fully performed as of the termination of the
Term, including the obligations of Tenant under Section 30 hereof, shall survive
the expiration or earlier termination of the Term, including, without
limitation, indemnity obligations, payment obligations with respect to Rent and
obligations concerning the condition and repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 28

 

by anyone other than Landlord and Landlord’s employees, agents and contractors
otherwise occurs during the Term or any holding over, Tenant hereby indemnifies
and shall defend and hold Landlord, its officers, directors, employees, agents
and contractors harmless from any and all actions (including, without
limitation, remedial or enforcement actions of any kind, administrative or
judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination.  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises.  Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Building, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Building, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project. Notwithstanding anything to the contrary contained in Section 28 or
this Section 30, Tenant shall not be responsible for or have any liability to
Landlord, and the indemnification and hold harmless obligation set forth in this
paragraph shall not apply to (i) contamination in the Premises which Tenant can
prove to Landlord’s reasonable satisfaction existed in the Premises immediately
prior to the Commencement Date, (ii) the presence of any Hazardous Materials in
the Premises which Tenant can prove to Landlord’s reasonable satisfaction
migrated from outside of the Premises into the Premises, or (iii) any Hazardous
Materials that Tenant can prove to Landlord’s reasonable satisfaction were not
brought upon, kept, used, stored, handled, treated, generated in or released or
disposed of from the Premises or the Project by Tenant or any Tenant Party,
unless in any case, the presence of such Hazardous Materials (x) is the result
of a breach by Tenant of any of its obligations under this Lease, or (y) was
caused, contributed to or exacerbated by Tenant or any Tenant Party.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Upon Landlord’s request, or any time
that Tenant is required to deliver a Hazardous Materials List to any
Governmental Authority (e.g., the fire department) in connection with Tenant’s
use or occupancy of the Premises, Tenant shall deliver to Landlord a copy of
such Hazardous Materials List.  Tenant shall deliver to Landlord true and
correct copies of the following documents (the “Haz Mat Documents”) relating to
the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials prior to the Commencement Date, or if unavailable at that
time, concurrent with the receipt from or submission to a Governmental
Authority:  permits; approvals; reports and correspondence; storage and
management plans, notice of violations of any Legal Requirements; plans relating
to the installation of any storage tanks to be installed in or under the Project
(provided, said installation of tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent may be withheld in
Landlord’s sole and absolute discretion); all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Decommissioning and HazMat

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 29

 

Closure Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months).  Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.  It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

(c)Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority).  If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d)Testing.  Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use.  Tenant shall be required to pay the
cost of such annual test of the Premises only if there is violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts its own
tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests.  In addition, at any time, and
from time to time, prior to the expiration or earlier termination of the Term,
Landlord shall have the right to conduct appropriate tests of the Premises and
the Project to determine if contamination has occurred as a result of Tenant’s
use of the Premises.  In connection with such testing, upon the request of
Landlord, Tenant shall deliver to Landlord or its consultant such
non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party.  If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests.  If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense).  Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality
agreement.  Tenant shall, at its sole cost and expense, promptly and
satisfactorily remediate any environmental conditions identified by such testing
in accordance with all Environmental Requirements.  Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights which
Landlord may have against Tenant.

(e)Control Areas.  Tenant shall have the use of 100% of the control areas
located on each of the floors of the Premises and shall have no right to the use
of any other control areas in the Building.  

(f)Tanks.  Tenant shall have no right to use or install any underground or other
storage tanks at the Project.  Notwithstanding anything to the contrary
contained herein, Landlord shall install prior to the date that is 1 month prior
to the Rent Commencement Date, a concrete pad that can accommodate a nitrogen
tank having a capacity of up to 6,000 gallons (“Mechanical Pad”).  The
Mechanical Pad shall be installed by Landlord in a good and workmanlike manner
in accordance with applicable Legal Requirements in the location identified on
Exhibit H.  Landlord shall also install ancillary piping for Tenant’s
installation, at Tenant’s sole cost and expense, of a nitrogen tank of a
capacity of up to 3,000 gallons and otherwise of a type reasonably acceptable to
Landlord (the “Nitrogen Tank”) to exclusively serve the Premises. In connection
with its use of the Nitrogen Tank, Tenant shall procure and maintain contracts
(“Nitrogen Tank Contracts”) for the operation, maintenance and repair of the
Nitrogen Tank, in form and substance reasonably satisfactory to Landlord, with
copies to Landlord upon Landlord’s written request, for and with contractors
reasonably acceptable to Landlord specializing and experienced in handling
nitrogen and the operation, maintenance and repair of Nitrogen Tanks.  Tenant
shall remove the Nitrogen Tank at the expiration or earlier termination of this
Lease.  Tenant shall accept the Mechanical Pad in its “as-is” condition and
shall surrender the Mechanical Pad free of any debris and trash and free of any
Hazardous Materials for which Tenant or any Tenant Parties are responsible upon
the expiration or earlier termination of the Term.  During any period that the
Mechanical Pad serves the Premises exclusively, Landlord shall have no
obligation to make any repairs or improvements to the Nitrogen Tank or the
Mechanical Pad and Tenant shall maintain the Nitrogen Tank and Mechanical Pad,
at Tenant’s sole cost and expense, in good repair and condition during the
Term.  

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 30

 

Notwithstanding the foregoing, Landlord may, at any time during the Term upon
written notice to Tenant and at Landlord’s cost and expense, remove Tenant’s
Nitrogen Tank and replace it with a nitrogen tank of up to a 6,000 capacity
which would serve the Premises and other premises’ in the Building (“Shared
Nitrogen Tank”); provided that Tenant shall be entitled to the use of not less
than 3,000 gallons of the capacity of the Shared Nitrogen Tank.  Following the
installation of the Shared Nitrogen Tank, Tenant shall no longer be responsible
for maintenance or repairs of the Mechanical Pad or the Shared Nitrogen Tank and
Landlord shall be responsible as part of Operating Expenses pursuant to the
terms of Section 13 for the maintenance of the Mechanical Pad and Shared
Nitrogen Tank.  Notwithstanding anything to the contrary contained herein, if
Landlord does elect to replace the Nitrogen Tank with a Shared Nitrogen Tank,
Landlord shall be responsible for any termination costs actually incurred by
Tenant in connection with the termination of the then-current Nitrogen Tank
Contracts, up to $10,000 in the aggregate.

(g)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of this Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Decommissioning and HazMat Closure Plan), Tenant shall continue to
pay the full Rent in accordance with this Lease for any portion of the Premises
not relet by Landlord in Landlord’s sole discretion, which Rent shall be
prorated daily.

(h)Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 31

 

32.Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease.  Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 48 hours advance written notice (except
in the case of emergencies in which case no such notice shall be required and
such entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, other business purposes or showing the Premises to
prospective purchasers and, during the last 12 months of the Term, to
prospective tenants.  Landlord may erect a suitable sign on the Premises stating
the Premises are available to let or that the Project is available for
sale.  Landlord may grant easements, make public dedications, designate Common
Areas and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use.  At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions.  Tenant shall at all times, except in
the case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder. Landlord shall use reasonable efforts to comply with Tenant’s
reasonable security, confidentiality and safety requirements with respect to
entering restricted portions of the Premises; provided, however, that Tenant has
notified Landlord of such security, confidentiality and safety requirements
reasonably prior to Landlord’s entry into the Premises and provided further that
in no event shall Tenant bar or prohibit access by Landlord and its employees,
agents and contractors for the performance of the obligations of Landlord or the
exercise of the rights of Landlord under this Lease.

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.  Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34.Force Majeure.  Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other general labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, failure of, or inability to obtain utilities
necessary for performance to the extent not caused by Landlord, unusual
governmental restrictions, orders, limitations or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other similar causes or events beyond
their reasonable control (“Force Majeure”); provided, however, that Force
Majeure shall not include the inability to pay money, general economic
conditions, restrictions on the availability of credit or money, or other causes
related to the particular financial condition of a party.  Any party claiming
Force Majeure shall be required to notify the other party of such Force Majeure
promptly after the commencement of such Force Majeure and shall be required to
keep such other party reasonably informed regarding the same throughout the
period during which Force Majeure is being claimed.  If the happening of any
such Force Majeure event only partially impairs the performance of a party’s
obligations hereunder, such party shall continue to perform under this Lease to
the fullest extent possible in light of such Force Majeure event. Any party
claiming a Force Majeure shall, to the extent reasonably possible, use
reasonably good faith efforts to minimize such Force Majeure being claimed.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 32

 

35.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Savills Studley, Jones Lang LaSalle and Newmark Cornish
& Carey.  Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than Savills Studley,
Jones Lang LaSalle and Newmark Cornish & Carey, claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction. Landlord shall be
responsible for all commissions due to Savills Studley, Jones Lang LaSalle and
Newmark Cornish & Carey arising out of the execution of this Lease in accordance
with the terms of a separate written agreement between Landlord, on the one
hand, and Savills Studley, Jones Lang LaSalle and Newmark Cornish & Carey, on
the other hand.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s reasonable
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony (for the avoidance of doubt, any
furniture placed by Tenant on the exterior 6th floor balcony shall be subject to
Landlord’s reasonable approval), or (vi) paint, affix or exhibit on any part of
the Premises or the Project any signs, notices, window or door lettering,
placards, decorations, or advertising media of any type which can be viewed from
the exterior of the Premises.  Interior signs on doors and the directory tablet
shall be inscribed, painted or affixed for Tenant by Landlord at the sole cost
and expense of Tenant, and shall be of a size, color and type acceptable to
Landlord.  Nothing may be placed on the exterior of corridor walls or corridor
doors other than Landlord’s standard lettering.  The directory tablet shall be
provided exclusively for the display of the name and location of tenants.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 33

 

Tenant shall also have the non-exclusive right to display, at Tenant’s cost and
expense, a sign (not exceeding 50% of available Building top signage) bearing
Tenant’s name and/or logo at a location on the Building top reasonably
designated by Landlord.  To the extent that any Building top sign is allowed
pursuant to Legal Requirements to be located on the side of the Building facing
the freeway, Tenant’s Building top sign shall be located on the side of the
Building facing the freeway in a location designated by Landlord.  If a monument
sign serving the Building (“Monument Sign”) is installed at the Project (without
any obligation on Landlord to install a Monument Sign serving the Building),
Tenant shall be entitled to its pro rata share of signage available for tenants
of the Building on such Monument Sign.  Notwithstanding the foregoing, Tenant
acknowledges and agrees that Tenant’s name signage on the Building and the
Monument Sign including, without limitation, the size, color and type, shall be
subject to Landlord’s prior written approval and shall be consistent with
Landlord’s yet to be finalized signage program at the Project and applicable
Legal Requirements.  Tenant shall be responsible, at Tenant’s sole cost and
expense, for the maintenance of Tenant’s signs, for the removal of Tenant’s
signs at the expiration or earlier termination of this Lease and for the repair
all damage resulting from such removal.

39.Right to Expand.

(a)Right of First Refusal.  Subject to the terms of this Section 39(a), after
the date of this Lease and through the  Base Term, each time that Landlord
intends to accept a bona fide written proposal (the “Pending Deal”) to lease all
or a portion the ROFR Space (as hereinafter defined) to a third party, Landlord
shall deliver to Tenant written notice (the “Pending Deal Notice”) of the
existence of such Pending Deal and the material terms of such Pending Deal (but
not the identity of the third party subject to the Pending Deal).  For purposes
of this Section 39(a), “ROFR Space” shall mean all leasable space located fourth
floor of the Building, which is not occupied by a tenant or which is occupied by
an existing tenant whose lease is expiring within 6 months or less and such
tenant does not wish to renew (whether or not such tenant has a right to renew)
its occupancy of such space.  For the avoidance of doubt, Tenant shall be
required to exercise its right under this Section 39(a) with respect to all of
the space described in the Pending Deal Notice, including, at Landlord’s option,
any space in addition to the ROFR Space that is described in the Pending Deal
Notice, which additional space shall be deemed to be included as part of the
ROFR Space (the “Identified Space”).  Within 5 business days after Tenant’s
receipt of the Pending Deal Notice, Tenant shall deliver to Landlord written
notice (the “Acceptance Notice”) if Tenant elects to lease the Identified
Space.  Tenant’s right to receive the Pending Deal Notice and election to lease
or not lease the Identified Space pursuant to this Section 39(a) is hereinafter
referred to as the “Right of First Refusal.”  If Tenant elects to lease the
Identified Space described in the Pending Deal Notice by delivering the Space
Acceptance Notice within the required 5 business day period, Tenant shall be
deemed to agree to expand the Premises to include the Identified Space and to
lease the Identified Space on the same general terms and conditions as this
Lease except that the terms of this Lease shall be modified to reflect the terms
of the Pending Deal Notice for the rental of the Identified Space (including,
without limitation, any tenant improvement allowances or other provision for
construction of tenant improvements included as part of the Pending
Deal).  Tenant acknowledges that the term of this Lease with respect to the
Identified Space and the Term of this Lease with respect to the existing
Premises may not be co-terminous.  Notwithstanding anything to the contrary
contained herein, in no event shall the Work Letter apply to the Identified
Space.  If Tenant fails to deliver a Space Acceptance Notice to Landlord within
the required 5 business day period, Tenant shall have deemed to have waived its
rights under this Section 39(a) with respect to the Identified Space pursuant to
the Pending Deal Notice in question and Landlord shall have the right to lease
the Identified Space to the third party subject to the Pending Deal (or an
affiliate of such third party) (each, a “Pending Deal Party”) on substantially
the same business terms and conditions set forth in the Pending Deal
Notice.  Notwithstanding anything to the contrary contained herein, if Landlord
fails to execute a lease for the Identified Space with a  Pending Deal Party on
substantially the same economic terms as reflected in the Pending Deal Notice
within 6 months after the above-referenced 5 business day period, Tenant’s Right
of Refusal shall be restored with respect to the next Pending Deal with respect
to such Identified Space.  Notwithstanding anything to the contrary contained
herein, Tenant’s rights under this Section 39(a) shall terminate and be of no
further force or effect after the date that is 12 months prior to the expiration
of the Base Term if Tenant has not exercised its Extension Right (as defined in
Section 40 below) pursuant to the terms of Section 40.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 34

 

(b)Amended Lease.  If: (i) Tenant fails to timely deliver an Acceptance Notice,
or (ii) after the expiration of a period of 20 days after Landlord’s delivery to
Tenant of a lease amendment for Tenant’s lease of the Identified Space, no lease
amendment for the Identified Space acceptable to both parties each in their
reasonable discretion, has been executed despite the good faith reasonable
efforts of Landlord and Tenant, Tenant shall, notwithstanding anything to the
contrary contained herein, be deemed to have waived its right to lease the
Identified Space pursuant to the Pending Deal Notice in question.

(c)Exceptions.  Notwithstanding the above, the Right of First Refusal shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Right of First Refusal.

(d)Termination.  The Right of First Refusal shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of Right of First Refusal if, after such exercise, but prior to
the commencement date of the lease of the Identified Space, (i) Tenant fails to
timely cure any default by Tenant under this Lease; or (ii) Tenant has Defaulted
3 or more times during the period from the date of the exercise of the Right of
First Refusal to the date of the commencement of the lease of the Identified
Space, whether or not such Defaults are cured.

(e)Rights Personal.  The Right of First Refusal is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except that it may be assigned in
connection with any Permitted Assignment of this Lease.

(f)No Extensions.  The period of time within which the Right of First Refusal
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Right of First Refusal.

40.Right to Extend Term.  Tenant shall have the right to extend the Term of this
Lease upon the following terms and conditions:

(a)Extension Rights.  Tenant shall have 1 right (the “Extension Right”) to
extend the term of this Lease for 5 years (the “Extension Term”) on the same
terms and conditions as this Lease (other than with respect to Base Rent and the
Work Letter) by giving Landlord written notice of its election to exercise each
Extension Right at least 12 months prior, and no earlier than 15 months prior,
to the expiration of the Base Term of this Lease.

Upon the commencement of any Extension Term, Base Rent shall be payable at the
Market Rate (as defined below).  Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
agreed to by Landlord and Tenant at the time the Market Rate is determined.  As
used herein, “Market Rate” shall mean the rate that comparable landlords of
comparable buildings have accepted in current transactions from non-equity
(i.e., not being offered equity in the buildings) and nonaffiliated tenants of
similar financial strength for space of comparable size, quality (including all
Tenant Improvements, Alterations and other improvements) and floor height in
Class A laboratory/office buildings in the San Carlos area for a comparable
term, with the determination of the Market Rate to take into account all
relevant factors, including tenant inducements, views, available amenities,
parking costs, leasing commissions, allowances or concessions, if any.  In
addition, Landlord may impose a market rent for the parking rights provided
hereunder; provided, however, that Landlord shall not charge parking rent for
parking rights during any Extension Term unless Landlord is required to do so by
any Governmental Authority or as part of the TDMP or other traffic mitigation
program.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 35

 

If, on or before the date which is 270 days prior to the expiration of the Base
Term of this Lease, if Landlord and Tenant have not agreed upon the Market Rate
and the rent escalations during the Extension Term after negotiating in good
faith, Tenant shall be deemed to have elected arbitration as described in
Section 40(b).  Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 40(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of this Lease for the Extension Term.  

(b)Arbitration.  

(i)Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”).  If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension
Term.  If both parties submit Extension Proposals, then Landlord and Tenant
shall meet within 7 days after delivery of the last Extension Proposal and make
a good faith attempt to mutually appoint a single Arbitrator (and defined below)
to determine the Market Rate and escalations.  If Landlord and Tenant are unable
to agree upon a single Arbitrator, then each shall, by written notice delivered
to the other within 10 days after the meeting, select an Arbitrator.  If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent and any escalations for
the Extension Term.  The 2 Arbitrators so appointed shall, within 5 business
days after their appointment, appoint a third Arbitrator.  If the 2 Arbitrators
so selected cannot agree on the selection of the third Arbitrator within the
time above specified, then either party, on behalf of both parties, may request
such appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.

(ii)The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable.  The
decision of the single Arbitrator shall be final and binding upon the
parties.  The average of the two closest Arbitrators in a three Arbitrator panel
shall be final and binding upon the parties.  Each party shall pay the fees and
expenses of the Arbitrator appointed by or on behalf of such party and the fees
and expenses of the third Arbitrator shall be borne equally by both parties.  If
the Market Rate and escalations are not determined by the first day of the
Extension Term, then Tenant shall pay Landlord Base Rent in an amount equal to
the Base Rent in effect immediately prior to the Extension Term and increased by
the Rent Adjustment Percentage until such determination is made.  After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant.  Landlord and Tenant
shall then execute an amendment recognizing the Market Rate and escalations for
the Extension Term.

(iii)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and:  (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the San Francisco peninsula area, or (B) a licensed commercial
real estate broker with not less than 15 years’ experience representing
landlords and/or tenants in the leasing of high tech or life sciences space in
the San Francisco peninsula area, (ii) devoting substantially all of their time
to professional appraisal or brokerage work, as applicable, at the time of
appointment and (iii) be in all respects impartial and disinterested.

(c)Rights Personal.  The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in this Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 36

 

(d)Exceptions.  Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise any of the Extension Right:

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(e)No Extensions.  The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(f)Termination.  The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

41.Roof Equipment.  Tenant shall have the right at its sole cost and expense,
subject to compliance with all Legal Requirements, to install, maintain, and
remove on the top of the roof of the Building (based on Tenant’s proportionate
share of the space made by Landlord available to tenants on the roof) exhaust
fans (having a diameter, height and size reasonably acceptable to Landlord) the
“Roof Equipment”) on the following terms and conditions:

(a)Requirements.  Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Roof Equipment.  Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Roof Equipment; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Roof Equipment (A) may damage the structural integrity of the
Building, (B) may void, terminate, or invalidate any applicable roof warranty,
(C) may interfere with any service provided by Landlord or any tenant of the
Building, or (D) may reduce the leasable space in the Building.  

(b)No Damage to Roof.  If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor reasonably
approved by Landlord.  If Tenant or its agents shall otherwise cause any damage
to the roof during the installation, operation, and removal of the Roof
Equipment such damage shall be repaired promptly at Tenant’s expense and the
roof shall be restored in the substantially the same condition it was in before
the damage.  Landlord shall not charge Tenant Additional Rent for the
installation and use of the Roof Equipment.  If, however, Landlord’s insurance
premium or Tax assessment increases as a result of the Roof Equipment, Tenant
shall pay such increase as Additional Rent within thirty (30) days after receipt
of a reasonably detailed invoice from Landlord.  Tenant shall not be entitled to
any abatement or reduction in the amount of Rent payable under this Lease if for
any reason Tenant is unable to use the Roof Equipment.  In no event whatsoever
shall the installation, operation, maintenance, or removal of the Roof Equipment
by Tenant or its agents void, terminate, or invalidate any applicable roof
warranty.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 37

 

(c)Protection.  The installation, operation, and removal of the Roof Equipment
shall be at Tenant’s sole risk.  Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Roof Equipment.

(d)Removal.  At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof Equipment from the Building.  Tenant
shall leave the portion of the roof where the Roof Equipment was located in good
order and repair, reasonable wear and tear excepted.  If Tenant does not so
remove the Roof Equipment, Tenant hereby authorizes Landlord to remove and
dispose of the Roof Equipment and charge Tenant as Additional Rent for all costs
and expenses incurred by Landlord in such removal and disposal.  Tenant agrees
that Landlord shall not be liable for any Roof Equipment or related property
disposed of or removed by Landlord in accordance with this Section 41(d).

(e)No Interference.  The Roof Equipment shall not interfere with the proper
functioning of any equipment or devices that have been installed or will be
installed by Landlord or for any other tenant or future tenant of the
Building.  Tenant agrees that any other tenant of the Building that currently
has or in the future takes possession of any portion of the Building will be
permitted to install such equipment that is of a type and frequency that will
not cause unreasonable interference to the Roof Equipment.

(f)Relocation.  Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate the Roof Equipment to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Roof Equipment.

(g)Access.  Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Roof
Equipment.  Before receiving access to the roof of the Building, Tenant shall
give Landlord at least 24 hours’ advance written or oral notice, except in
emergency situations, in which case 2 hours’ advance oral notice shall be given
by Tenant.  Landlord shall supply Tenant with the name, telephone, and pager
numbers of the contact individual(s) responsible for providing access during
emergencies.

(h)No Assignment.  The right of Tenant to install the Roof Equipment shall be
personal solely to ChemoCentryx, Inc., a Delaware corporation, and (i) no other
person or entity shall have any right to install and maintain the Roof
Equipment, and (ii) Tenant shall not assign, convey, or otherwise transfer to
any person or entity any right, title, or interest in all or any portion of the
Roof Equipment or the use and operation thereof, other than in connection with
an assignment of the Lease or a sublease that includes any portion of the
Premises served by such Roof Equipment consented to by Landlord pursuant to
Section 22(b), or a Permitted Assignment of this Lease.

42.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 38

 

(c)Financial Information.  Upon Landlord’s request, Tenant shall furnish
Landlord  with true and complete copies of (i) Tenant’s most recent audited
annual financial statements within 90 days of the end of each of Tenant’s fiscal
years during the Term, (ii) Tenant’s most recent unaudited quarterly financial
statements within 45 days of the end of each of Tenant’s first three fiscal
quarters of each of Tenant’s fiscal years during the Term, (iii) at Landlord’s
request from time to time, updated business plans, including cash flow
projections and/or pro forma balance sheets and income statements, all of which
shall be treated by Landlord as confidential information belonging to Tenant,
(iv) corporate brochures and/or profiles prepared by Tenant for prospective
investors, and (v) any other financial information or summaries that Tenant
typically provides to its lenders or shareholders. So long as Tenant or a parent
company of Tenant with whom Tenant’s financials are consolidated is a “public
company” and its financial information is publicly available, then the foregoing
delivery requirements of this Section 41(c) shall not apply.  Landlord shall
treat Tenant’s financial information as confidential information belonging to
Tenant and will not disclose the same other than on a need-to-know basis to
Landlord’s affiliates, legal, financial or tax advisors, consultants, potential
lenders and potential purchasers and as required by Legal Requirements.

(d)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.  

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 39

 

(j)OFAC.  Tenant and, to Tenant’s knowledge, all beneficial owners of Tenant are
currently (a) in compliance with and shall at all times during the Term of this
Lease remain in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and shall not during the term of this Lease be listed on, the
Specially Designated Nationals and Blocked Persons List, Foreign Sanctions
Evaders List, or the Sectoral Sanctions Identification List, which are all
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

(k)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n)Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(o)Redevelopment of Project.  Tenant acknowledges that Landlord, in its sole
discretion, may from time to time, subject to the 4th sentence of Section 1 of
this Lease, expand, renovate and/or reconfigure the Project as the same may
exist from time to time and, in connection therewith or in addition thereto, as
the case may be, from time to time without limitation:  (a) change the shape,
size, location, number and/or extent of any improvements, buildings, structures,
lobbies, hallways, entrances, exits, parking and/or parking areas relative to
any portion of the Project; (b) modify, eliminate and/or add any buildings,
improvements, and parking structure(s) either above or below grade, to the
Project, the Common Areas and/or any other portion of the Project and/or make
any other changes thereto affecting the same; and (c) make any other changes,
additions and/or deletions in any way affecting the Project and/or any portion
thereof as Landlord may elect from time to time, including without limitation,
additions to and/or deletions from the land comprising the Project, the Common
Areas and/or any other portion of the Project.  Tenant acknowledges and agrees
that construction noise, vibrations and dust associated with normal construction
activities in connection with any redevelopment of the Project are to be
expected during the course of such construction.  Notwithstanding anything to
the contrary contained in this Lease, Tenant shall have no right to seek damages
(including abatement of Rent) or to cancel or terminate this Lease because of
any proposed changes, expansion, renovation or reconfiguration of the Project as
provided in this section nor shall Tenant have the right to restrict, inhibit or
prohibit any such changes, expansion, renovation or reconfiguration; provided,
however, Landlord shall not change the size, dimensions, location, improvements
or Tenant’s Permitted Use of the Premises or, other than on a temporary
short-term basis, materially adversely affect Tenant’s parking rights under
Section 10.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 40

 

(p)EV Charging Stations.  Landlord shall not unreasonably withhold its consent
to Tenant’s written request to install 1 or more electric vehicle car charging
stations (“EV Stations”) in the parking area serving the Project; provided,
however, that Tenant complies with all reasonable requirements, standards, rules
and regulations which may be imposed by Landlord, at the time Landlord’s consent
is granted, in connection with Tenant’s installation, maintenance, repair and
operation of such EV Stations, which may include, without limitation, Landlord’s
designation of the location of Tenant’s EV Stations, and Tenant’s payment of all
costs whether incurred by Landlord or Tenant in connection with the
installation, maintenance, repair and operation of each Tenant’s EV Station(s). 
Nothing contained in this paragraph is intended to increase the number of
parking spaces which Tenant is otherwise entitled to use at the Project under
Section 10 of this Lease nor impose any additional obligations on Landlord with
respect to Tenant’s parking rights at the Project.

(q)California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and waives its
rights to obtain a CASp inspection with respect to the Premises, Building and/or
Project to the extent permitted by Legal Requirements; and (ii) if the waiver
set forth in clause (i) hereinabove is not enforceable pursuant to Legal
Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) except to the extent required
by Legal Requirements, Tenant shall have the one-time right to request for and
obtain a CASp inspection, which request must be made, if at all, in a written
notice delivered by Tenant to Landlord; (B) any CASp inspection timely requested
by Tenant shall be conducted (1) at a time mutually agreed to by Landlord and
Tenant, (2) in a professional manner by a CASp designated by Landlord and
without any testing that would damage the Premises, Building or Project in any
way, and (3) at Tenant’s sole cost and expense, including, without limitation,
Tenant’s payment of the fee for such CASp inspection, the fee for any reports
prepared by the CASp in connection with such CASp inspection (collectively, the
“CASp Reports”) and, except to the extent a CASp inspection was required by
Legal Requirements (other than in connection with Alterations or improvements
being performed by Tenant in the Premises, in which case the terms of Section 7
of the Lease shall apply), all other costs and expenses in connection therewith;
(C) the CASp Reports shall be delivered by the CASp simultaneously to Landlord
and Tenant; (D) Tenant, at its sole cost and expense, shall be responsible for
making any improvements, alterations, modifications and/or repairs to or within
the Premises then required by Legal Requirements to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) except to the extent a
CASp inspection was required by Legal Requirements (other than in connection
with Alterations or improvements being performed by Tenant in the Premises, in
which case the terms of Section 7 of the Lease shall apply), if such CASp
inspection identifies any improvements, alterations, modifications and/or
repairs necessary to correct violations of construction-related accessibility
standards relating to those items of the Building and Project located outside
the Premises that are Landlord’s obligation to repair as set forth in this
Lease, then Landlord shall perform such improvements, alterations, modifications
and/or repairs as and to the extent required by Legal Requirements to correct
such violations, and Tenant shall reimburse Landlord for the cost of such
improvements, alterations, modifications and/or repairs within 10 business days
after Tenant’s receipt of an invoice therefor from Landlord.  Landlord and
Tenant expressly acknowledge and agree that the foregoing provisions of this
Section 41(q) shall apply only in the event that Tenant elects to obtain a CASp
inspection.  In the event that Tenant does not elect to obtain a CASp
inspection, the terms and provisions of this Section 41(q) regarding the
allocation of costs for Alterations and improvements shall not be applicable.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 41

 

(r)HazMat Storage Area.  Notwithstanding anything to the contrary contained in
the Lease, commencing on the Commencement Date, Tenant shall have the right to
use that portion of the exterior Hazardous Materials storage area described on
Exhibit G attached hereto (“HazMat Storage Area”), for the storage of Tenant’s
Hazardous Materials.  Tenant shall have all of the obligations under the Lease
with respect to the HazMat Storage Area as though the HazMat Storage Area were
part of the Premises, excluding the obligation to pay Base Rent.  Tenant shall
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, and take or cause to be taken all other actions
necessary or required under applicable Legal Requirements in connection with the
use of the HazMat Storage Area.  Landlord shall have no obligation to make any
repairs or other improvements to the HazMat Storage Area and Tenant shall
maintain the same, at Tenant’s sole cost and expense, in good repair and
condition during the term as though the same were part of the Premises.  Tenant
shall not make any alterations, additions, or improvements to the HazMat Storage
Area of any kind whatsoever without Landlord’s consent.  Tenant shall, at
Tenant’s sole cost and expense, surrender the HazMat Storage Area at the
expiration or earlier termination of the term of the Lease free of any debris
and trash and free of any Hazardous Materials in accordance with the
requirements of Section 28 of the Lease.

(s)Counterparts.  This Lease may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.  Electronic signatures shall be
deemed original signatures for purposes of this Lease and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.

[ Signatures on next page ]

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Net Multi-Tenant Laboratory

835 Industrial/Chemocentryx - Page 42

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

CHEMOCENTRYX, INC.,

a Delaware corporation

 

 

 

By:

/s/ Thomas J. Schall

Its:

Thomas J. Schall, President and

 

Chief Executive Officer

 

 

 

LANDLORD:

 

ARE-SAN FRANCISCO NO. 63, LLC,

a Delaware limited liability company

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

a Delaware limited partnership,

 

managing member

 

By:

ARE-QRS CORP.,

 

a Maryland corporation,

 

general partner

 

By:

/s/ Jennifer Banks

Its:

Jennifer Banks, Co-Chief Operating

 

Officer & General Counsel

 

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 1

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

[gzqkuxf00l5e000043.jpg]

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 2

 

[gzqkuxf00l5e000045.jpg]

 

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

 

[gzqkuxf00l5e000047.jpg]

 

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 1

 

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
Agreement (the “Lease”) dated as of July __, 2019, by and between ARE-SAN
FRANCISCO NO. 63, LLC, a Delaware limited liability company (“Landlord”), and
CHEMOCENTRYX, INC., a Delaware corporation (“Tenant”).  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.General Requirements.

(a)Tenant’s Authorized Representative.  Tenant designates Dale Newland and
Markus Cappel (either such individual acting alone, “Tenant’s Representative”)
as the only persons authorized to act for Tenant pursuant to this Work
Letter.  Landlord shall not be obligated to respond to or act upon any request,
approval, inquiry or other communication (“Communication”) from or on behalf of
Tenant in connection with this Work Letter unless such Communication is in
writing from Tenant’s Representative.  Tenant may change either Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord.  

(b)Landlord’s Authorized Representative.  Landlord designates Dan Tsang and Dan
Stoddard (either such individual acting alone, “Landlord’s Representative”) as
the only persons authorized to act for Landlord pursuant to this Work
Letter.  Tenant shall not be obligated to respond to or act upon any request,
approval, inquiry or other Communication from or on behalf of Landlord in
connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative.  Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to
Tenant.  

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall be named a third party beneficiary of
any contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.  Landlord hereby approves of either DGA or WHL as the TI
Architect and Landmark, Dome, Tyco or Skyline as Tenant’s general contractor.

ARC-TEC shall be the architect (“Building Shell Architect”) for Landlord’s Work
(as defined below) and Truebeck shall be the general contractor for Landlord’s
Work.  Landlord shall select any subcontractors for Landlord’s Work in
Landlord’s sole and absolute discretion.  

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 2

 

2.Landlord’s Work and Tenant Improvements.

(a)Landlord’s Work and Tenant Improvements Defined.  As used herein, (i)
“Landlord’s Work” shall mean the design and construction of the building shell
and related site improvements (“Building Shell”) consisting of the elements
described on the Basis of Design attached hereto as Schedule 1 under the
categories of “Cold Shell” and “Full Shell Warm Up” and related site
improvements marked with an “X” (collectively, the “Basis of Design”) and the
index referencing plans attached hereto as Schedule 2 (“Building Shell
Construction Drawings”), and (ii) “Tenant Improvements” shall mean the design
and construction of improvements to the Premises (including the outdoor deck
located on the 6th floor of the Building) of a fixed and permanent nature as
more particularly provided for in this Work Letter.  The design of the Building
Shell shall be generally consistent with the Basis of Design and the Building
Shell Construction Drawings described on Schedule 1 and Schedule 2,
respectively; provided, however, that Tenant acknowledges that Landlord may make
changes to the Building Shell, as determined by Landlord in its sole and
absolute discretion; provided, however, that Landlord shall not make any changes
to the Building Shell that would result in a material increase in the cost of
the Tenant Improvements (as reflected in the Budget (as defined in Section 5(a)
below)) or a material delay in the schedule for the construction of the Tenant
Improvements or require material changes to the Space Plans or TI Construction
Drawings, without Tenant’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Landlord shall promptly notify Tenant in
writing of any material changes made by Landlord to the Building Shell that
could be reasonably anticipated to result in a material increase in the cost of
the Tenant Improvements or a material delay in the schedule for the construction
of the Tenant Improvements or require changes to the Space Plans or TI
Construction Drawings.  Notwithstanding anything to the contrary contained
herein, Landlord is under no obligation to make any changes that may be
requested by Tenant to the Building Shell except as set forth below.  Other than
(i) completing Landlord’s Work, at Landlord’s sole cost and expense, and (ii)
funding the TI Allowance, Landlord shall not have any obligation whatsoever with
respect to the finishing of the Premises or the Project for Tenant’s use and
occupancy.

Landlord shall cause the general contractor for Landlord’s Work to construct
Landlord’s Work in a good and workmanlike manner, in accordance with the
Building Shell Construction Drawings, subject to Minor Shell Variations.  As
used in this Work Letter, the term “Shell Substantial Completion” shall mean the
stage in the progress of the Landlord’s Work when (i) the Building Shell, the
entrances, stairways, elevators, restrooms, warm-up MEP and other Building
systems, and access ways for access to the Building and all other Landlord’s
Work have been completed, and the Building Shell Architect has certified in
writing that the Building Shell has been completed in accordance with the
approved Building Shell Construction Drawings, except for finishing details,
minor omissions, decorations and mechanical adjustments of the type normally
found on an architectural “punch list” (which Landlord shall use commercially
reasonable efforts to cause to be completed within a reasonable period after the
date by which the Shell Substantial Completion has occurred), (ii) all utilities
systems serving the Premises, life safety support systems including fire
sprinklers and safety auditory systems, base building heating, ventilating, and
air conditioning systems serving the Premises (except to the extent such items
may be included as part of the Tenant Improvements or cannot be completed prior
to the Substantial Completion of the Tenant Improvements) and Building elevators
have been installed and are operating, (iii) all necessary governmental
inspections of Landlord’s Work have been obtained and approved (except for any
which cannot be obtained prior to the Substantial Completion of the Tenant
Improvements), and (iv) the Premises are in such a state of completion that,
upon completion of the Tenant Improvements, the requirements necessary to obtain
approval for occupancy of the Premises from applicable governmental authorities
(including approval from the Building Department and Fire Department of the City
of San Carlos for Tenant to occupy the Premises pursuant to a certificate (or
temporary certificate) of occupancy or its equivalent (but specifically
excluding any permits, licenses or other governmental approvals required to be
obtained by Tenant in connection with Tenant’s conduct of business in the
Premises) have been satisfied.  Subject to the provisions of the Lease and this
Work Letter, Landlord shall be responsible for the cost of Landlord’s Work.  For
purposes of this Work Letter, “Minor Shell Variations” shall mean any
modifications reasonably required:  (i) to comply with any applicable Legal
Requirements; (ii) to obtain or to comply with any required permit for
Landlord’s Work; (iii) to comply with any request by Tenant for modifications to
Landlord’s Work; or (iii) to make reasonable adjustments for field deviations or
conditions encountered during the construction of Landlord’s Work that are not
material, provided that in each case, such changes are of a non-material
nature.  

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 3

 

Notwithstanding anything to the contrary contained in the Lease, Tenant’s taking
Delivery of the Premises shall not constitute a waiver of:  (i) any warranty
with respect to workmanship (including installation of equipment) or material
(exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of Landlord’s Work with applicable Legal Requirements, or (iii)
any claim that Landlord’s Work was not completed substantially in accordance
with the Basis of Design and the Building Shell Construction Drawings
(collectively, a “Construction Defect”).  Tenant shall have one year after TI
Substantial Completion within which to notify Landlord of any such Construction
Defect discovered by Tenant, and Landlord shall use reasonable efforts to remedy
or cause the responsible contractor to remedy any such Construction Defect
within 30 days thereafter.  Notwithstanding the foregoing, Landlord shall not be
in default under the Lease if the applicable contractor, despite Landlord’s
reasonable efforts, fails to remedy such Construction Defect within such 30-day
period, in which case Landlord shall, at Landlord’s sole cost and expense,
continue to use reasonable efforts to cause such Construction Defect to be
remedied within a reasonable period.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties issued to Landlord relating to equipment
installed in the Premises.  If requested by Tenant, Landlord shall attempt to
obtain extended warranties from manufacturers and suppliers of such equipment,
but the cost of any such extended warranties shall be borne solely by
Tenant.  Landlord shall promptly undertake and complete, or cause to be
completed, all punch list items related to Landlord’s Work.

Any changes ("Shell Changes") requested by Tenant with respect to the design
and/or construction of the Building Shell that differ from or are inconsistent
with Landlord’s Building Shell Construction Drawings shall be requested and
instituted in accordance with the provisions of this paragraph.  If Tenant shall
request Shell Changes, Tenant shall request such Shell Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a "Shell Change Request"), which Shell Change Request shall detail
the nature and extent of any such Shell Change.  Such Shell Change Request shall
be limited to changes to facilitate the Tenant Improvements and must be signed
by Tenant's Representative.  Landlord and Tenant shall work together in good
faith to address Tenant’s concerns but Landlord shall have the right to make the
final decision regarding the base Building and structural components of the
Building and whether or not to approve any Shell Change Request.  Landlord shall
submit to Tenant in writing, within 5 business days of receipt of the Shell
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Shell Change Request), an analysis of the
estimated additional cost, if any, involved, including, without limitation,
architectural and engineering costs and the estimated period of time, if any,
that the Shell Change will extend the date on which Landlord's Work will be in
the condition required for the Tenant Improvement Work Readiness Condition
beyond the target Delivery date.  Any such delay in the amount set forth in such
analysis shall be a Tenant Delay.  If Tenant:  (i) approves in writing the cost,
if any, and the amount of Tenant Delay, if any, and (ii) agrees to pay Landlord
any costs to complete the Shell Change, which may be paid with the TI Allowance
(“Change Order”), Landlord shall cause the Shell Change, if approved by
Landlord, to be instituted.  The amount of any costs set forth in a Change Order
shall be final and binding on Landlord and Tenant if and only if the contractor
is willing to agree in writing to cap the cost of the applicable Shell Change at
the amount set forth in the applicable Change Order.

(b)Tenant’s Space Plans.  Landlord and Tenant acknowledge and agree that the
conceptual plans prepared by Tenant attached hereto as Schedule 3 (the “Space
Plans”) has been approved by both Landlord and Tenant.  Landlord and Tenant
further acknowledge and agree that any changes requested by Tenant to the Space
Plans constitutes a Change Request the cost of which changes shall be paid for
by Tenant.  Landlord and Tenant acknowledge and agree that the Tenant
Improvements shall comply in all respects with the LEED Standards set forth on
Schedule 4 attached hereto.

(c)Working Drawings.  Tenant shall cause the TI Architect to prepare and deliver
to Landlord for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plans.  Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant
Improvements.  Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the Space Plans.  Tenant and the TI Architect
shall consider all such comments in good faith and shall, within 10 business
days after receipt, notify Landlord how Tenant proposes to respond to such
comments.  Provided that the

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 4

 

design reflected in the TI Construction Drawings is consistent with the Space
Plans or otherwise reasonably acceptable to Landlord, Landlord shall approve the
TI Construction Drawings submitted by Tenant.  If Landlord fails to respond
within such 10 business day period, then Tenant may provide Landlord with a
second written notice stating in bold and all caps 12 point font that Landlord’s
failure to respond to Tenant’s TI Construction Drawings within 3 business days
after Landlord’s receipt of the second notice shall be deemed approval by
Landlord, and if Landlord does not respond within such 3 business day period,
then Landlord shall be deemed to have approved such TI Construction Drawings.
Any disputes in connection with such comments shall be resolved in accordance
with Section 2(d) hereof.  Once approved by Landlord, subject to the provisions
of Section 4 below, Tenant shall not materially modify the TI Construction
Drawings except as may be reasonably required in connection with the issuance of
the TI Permit (as defined in Section 3(a) below).

(d)Approval and Completion.  If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute, (ii)
that all costs and expenses resulting from any such decision by Tenant shall be
payable out of the TI Fund (as defined in Section 5(d) below), and (iii)
Tenant’s decision will not affect the base Building, structural components of
the Building or any Building systems (in which case Landlord shall make the
final decision).  Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

(e)Coordination Obligations.  Tenant acknowledges that Landlord shall continue
to require access to the Building following Landlord’s delivery to Tenant of the
Premises for the construction of the Tenant Improvements in order to complete
Landlord’s Work and Tenant agrees to comply with the Site Logistics Instructions
attached to this Work Letter as Schedule 5.  “Tenant Improvement Work Readiness
Condition” shall mean the point in the construction of Landlord’s Work when the
elements described on Schedule 6 have been achieved. When Tenant Improvement
Work Readiness Condition has been achieved, Landlord shall notify Tenant in
writing of the same and Deliver the Premises to Tenant Commencing on the
Commencement Date, Landlord and Tenant shall work together in a cooperative
manner, and shall likewise require each of their respective architects and
engineers and contractors to work together in a cooperative manner, to
coordinate the remaining Landlord’s Work and the Tenant Improvements and to
achieve the substantial completion of all such work in as prompt and efficient
manner as reasonably practicable.  Landlord shall provide the anticipated
schedule for the performance of Landlord’s Work within a reasonable period
following the mutual execution and delivery of the Lease by the parties.

(f)No Obligation to Build Tenant Improvements.  Notwithstanding anything to the
contrary contained in this Work Letter, Tenant’s failure to design or construct
the Tenant Improvements or meet any of the time periods set forth in this Work
Letter for construction of the Tenant Improvements shall not be a default under
the Lease so long as Tenant complies with all other terms and conditions of the
Lease including, without limitation, the obligation to pay Base Rent and
Operating Expenses.

(g)Approvals.  Landlord shall respond to the requests for its approval in
Section 1(c), Section 3(b) and Section 5(a), within five (5) business days.  If
Landlord fails to respond within such 5 business day period, then Tenant may
provide Landlord with a second written notice stating in bold and all caps 12
point font that Landlord’s failure to respond within 3 business days after
Landlord’s receipt of the second notice shall be deemed approval by Landlord,
and if Landlord does not respond within such 3 business day period, then
Landlord shall be deemed to have approved the same.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 5

 

3.Performance of the Tenant Improvements.

(a)Commencement and Permitting of the Tenant Improvements.  Following the
Commencement Date, Tenant shall commence construction of the Tenant Improvements
upon obtaining and delivering to Landlord a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Landlord.  The cost of obtaining the TI Permit
shall be payable from the TI Fund.  Landlord shall assist Tenant in obtaining
the TI Permit.  Prior to the commencement of the Tenant Improvements, Tenant
shall deliver to Landlord a copy of any contract with Tenant’s contractors
(including the TI Architect), and certificates of insurance from any contractor
performing any part of the Tenant Improvement evidencing industry standard
commercial general liability, automotive liability, “builder’s risk”, and
workers’ compensation insurance.  Tenant shall cause the general contractor to
provide a certificate of insurance naming Landlord, Alexandria Real Estate
Equities, Inc., and Landlord’s lender (if any) as additional insureds for the
general contractor’s liability coverages required above.

(b)Selection of Materials, Etc.  Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s reasonable discretion if
the matter concerns the structural components of the Building or any Building
system.

(c)Tenant Liability.  Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d)Substantial Completion.  Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”).  Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704.  For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required:  (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plans, shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

(a)Tenant’s Right to Request Changes.  If Tenant shall request changes to the
Tenant Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change.  Such Change Request must be signed by Tenant’s
Representative.  Landlord shall review and approve or disapprove such Change
Request within 5 business days thereafter, provided that Landlord’s approval
shall not be unreasonably withheld, conditioned or delayed.  If Landlord fails
to respond within such 5 business day period, then Tenant may provide Landlord
with a second written notice stating in bold and all caps 12 point font that
Landlord’s failure to respond to Tenant’s Change Request within 3 business days
after Landlord’s receipt of the second notice shall be deemed approval by
Landlord, and if Landlord does not respond within such 3 business day period,
then Landlord shall be deemed to have approved such Change Request.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 6

 

(b)Implementation of Changes.  If Landlord approves such Change, Tenant may
cause the approved Change to be instituted.  If any TI Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such TI Permit modification or change.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed.  The Budget shall be based upon the TI Construction
Drawings approved by Landlord. The Budget shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to 1% of the TI Costs (as
hereinafter defined), not to exceed $100,000.00, for monitoring and inspecting
the construction of the Tenant Improvements, which sum shall be payable from the
TI Fund.  

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:

1.a “Tenant Improvement Allowance” in the maximum amount of $160.00 per rentable
square foot in the Premises, which is included in the Base Rent set forth in the
Lease; and

2.an “Additional Tenant Improvement Allowance” in the maximum amount of $50.00
per rentable square foot in the Premises, which shall, to the extent used,
result in TI Rent as set forth in Section 4(b) of the Lease.  

Before commencing the Tenant Improvements, Tenant shall notify Landlord how much
Additional Tenant Improvement Allowance Tenant has elected to receive from
Landlord.  Such election shall be final and binding on Tenant, and may not
thereafter be modified without Landlord’s consent, which may be granted or
withheld in Landlord’s sole and absolute subjective discretion The TI Allowance
shall be disbursed in accordance with this Work Letter.  

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to
Section 4.  Tenant shall have no right to any portion of the TI Allowance that
is not disbursed before the last day of the month that is 18 months after the
Commencement Date.  

(c)Costs Includable in TI Fund.  The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings and the cost of Tenant’s project manager, all costs set
forth in the Budget and for Shell Changes requested by Tenant and approved by
Landlord, including Landlord’s Administrative Rent, and the cost of Changes
(collectively, “TI Costs”).  Notwithstanding anything to the contrary contained
herein, the TI Fund shall not be used to purchase any furniture, personal
property or other non-Building system materials or equipment, including, but not
be limited to, Tenant’s voice or data cabling, non-ducted biological safety
cabinets and other scientific equipment not incorporated into the Tenant
Improvements.

(d)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance.  If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
monthly disbursements of the TI Allowance shall be made in the proportion that
the remaining TI Allowance bears to the outstanding TI Costs under the Budget,
and Tenant shall fund the balance of each such monthly draw.  For purposes of
any litigation instituted with regard to such amounts, those amounts required to
be paid by Tenant will be deemed Rent under the Lease.  The TI Allowance and
Excess TI

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 7

 

Costs are herein referred to as the “TI Fund.”  Notwithstanding anything to the
contrary set forth in this Section 5(d), Tenant shall be fully and solely liable
for TI Costs and the cost of Minor Variations in excess of the TI
Allowance.  Notwithstanding the foregoing or anything to the contrary in this
Lease, Landlord shall be responsible, at its sole cost and not as part of the TI
Allowance, for any work required and costs incurred as part of the construction
of the Tenant Improvements due to the presence of Hazardous Materials located on
or about the Project prior to the date of this Lease.

(e)Payment for TI Costs.  During the course of design and construction of the
Tenant Improvements, subject to the terms of Section 5(d), Landlord shall pay
Tenant for TI Costs once a month against a draw request in Landlord’s standard
form, containing evidence of incurrence of such TI Costs by Tenant and such
certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord’s approval thereof for payment, no later than 30 days
following receipt of such draw request.  Upon completion of the Tenant
Improvements (and prior to any final disbursement of the TI Fund), Tenant shall
deliver to Landlord:  (i) sworn statements setting forth the names of all
contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors; (ii) as-built plans (one copy in print format and two copies in
electronic CAD format) for such Tenant Improvements; (iii) a certification of
substantial completion in Form AIA G704, (iv) a certificate of occupancy for the
Premises; and (v) copies of all operation and maintenance manuals and warranties
affecting the Premises.  

(f)Failure to Disburse TI Allowance.  If Landlord fails to make a disbursement
from the TI Allowance in accordance with the terms hereof, and the amount
thereof remains unpaid by Landlord for 30 days after written notice from Tenant
to Landlord and any Holder and which notice describes in detail the basis on
which Tenant asserts that Landlord has wrongfully failed to disburse such
amount, Tenant may, after Landlord’s failure to pay such amounts within 10
business days after Tenant’s second written notice to Landlord and any Holder
stating in bold and all caps 12 point font that Tenant intends to offset against
Base Rent the amount which Landlord has wrongfully failed to disburse, offset
the amount thereof against the Base Rent payment(s) next due and owing under the
Lease.  However, if Landlord notifies Tenant prior to the expiration of such 10
business day period that Landlord disputes whether Landlord has wrongfully
failed to disburse funds and/or the amount claimed by Tenant, and if Landlord
and Tenant are not able to reach agreement with respect to the disputed matters
(with Landlord disbursing any undisputed amounts which Landlord is required to
disburse under this Work Letter) within 10 days after Tenant’s receipt of a such
notice from Landlord, the parties shall submit such dispute to arbitration
conducted by the American Arbitration Association in San Francisco in accordance
with the “Expedited Procedures” of its Commercial Arbitration Rules in which
case Tenant shall not withhold Base Rent unless and until Tenant prevails in
such arbitration and the arbitrator concludes that Tenant has the right to
exercise such offset right and determines the amount owed to Tenant by Landlord,
if any.  All costs associated with arbitration shall be awarded to the
prevailing party as determined by the arbitrator.

6.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

(b)Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c)No Default Funding.  In no event shall Landlord have any obligation to fund
any portion of the TI Allowance during any period that Tenant is in Default
under the Lease.

(d)Tenant Improvements.  The construction of the Tenant Improvements shall be
governed by this Work Letter and the provisions of Section 12 of the Lease shall
not apply thereto.

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 1

 

Schedule 1

 

Basis of Design

 

Tenant Improvement Standards

Shell / TI Coordination Matrix

[gzqkuxf00l5e000056.jpg]

Shell / Tenant Improvement Responsibilities Matrix

4/1/2019

South Building Only – 835 Industrial

 

 

Description of Scope

Cold Shell
by ARE

Full Shell Warm-
up by ARE

Tenant Work
see also Tl detail

Construction Notes

1.2 SITE REQUIREMENTS

 

-

 

 

Access Roads

X

-

-

during shell construction only

Temporary Project Fencing

X

-

-

during shell construction only

Construction Lift Equipment

X

-

-

during shell construction only

Man lift / Material Hoist / Service Elevator

X

-

-

during shell construction only

 

 

 

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

3.0 SITE WORK

 

-

 

 

Earthwork

X

-

 

 

Site underground water, fire, storm and sanitary service to 5' of building

X

-

 

 

Site Lab Waste Underground (to within 5’ of the building)

X

-

-

 

Sampling Vaults

X

-

-

 

Exterior hardscape and landscape

X

-

 

 

Gas service up to exterior meter location at Building

X

 

-

 

Subsurface Investigation

X

-

-

 

Site preparation / Grade Building Pad

X

-

-

 

Dewatering of Site / Groundwater Control

X

-

-

 

Shoring Underpinning

X

-

-

 

Soil Stabilization

X

-

-

 

Erosion Control

X

-

 

 

Paving & Surfacing (excluding roof pavers)

X

-

 

 

Pavement Striping

X

-

-

 

Parking Bumpers

X

-

-

 

Site / Landscape Lighting

X

-

 

 

Irrigation Systems

X

-

-

 

Fences & Gates

X

-

 

 

Site Furnishings

X

-

 

 

Signage / Monuments

X

 

 

Tenant signage by tenant.

Site Concrete

X

-

 

 

Service Yard on garage podium level

X

 

-

 

Service Yard Equipment Pads

-

 

X

 

South Building Generator, Enclosure / Roof

-

X

-

remaining prorata capaicty for Tl after life safety requirements.

Haz Mat Storage Units

-

X

-

 

Service Yard Gates

-

X

-

 

Utilities to North and South Buildings

X

-

-

 

Electrical

X

-

-

 

AT&T (Phone)

X

-

-

 

Comcast (Cable)

X

-

-

 

Interconnect

X

-

-

 

Storm

X

-

-

 

Sanitary Sewer

X

-

-

 

Lab Waste

X

-

-

 

Gas

X

-

-

 

Water

X

-

-

 

 

 

-

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

3.1 FOUNDATIONS

 

-

 

 

All Foundation Work - Building

X

-

-

 

Foundation - Service Yard

X

-

-

At garage podium

Foundation - Shipping/ Receiving Area

X

-

-

 

 

 

-

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
See also TI detail

Notes

3.2 SUBSTRUCTURE

 

-

 

 

Slab-on grade

X

-

-

 

Soil Vapor Mitigation Membrane System under grade level slab

X

-

-

 

Elevator Pit

X

-

-

 

Structural Backfill

X

-

-

 

Sub drainage System

X

-

-

 

Below Grade Walls

X

-

-

 

Depressed Slabs

 

 

 

 

Public aiea depiessed slabs for common aioa finishes

X

-

-

 

Depressed Slabs tor Tenant Specific Requirements

 

-

X

 

Floor Matts

X

 

-

 

Utility Vaults

X

-

-

 

Substructure Waterproofing

X

-

-

 

 

 

-

 

 

 

 

Page 1 of 5

C:
\Users\bt008338\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\GR5UVTL8\Copy
of 825835 Industrial Shell-TI Responsibilities Matrix ds 040119 team edits.xls

4/3/2019 9:12 AM

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 2

 

 

Tenant Improvement Standards

Shell / TI Coordination Matrix

[gzqkuxf00l5e000058.jpg]

Shell / Tenant Improvement Responsibilities Matrix

4/1/2019

South Building Only – 835 Industrial

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

5.0 SUPERSTRUCTURE

 

 -

 

 

Structural Frame

X

 -

-

 

Upgraded seismic performance if requested by tenant.

-

 -

X

 

Structural Floor and Roof Decks

X

 -

-

 

Main Duct Penetrations for Shell Ductwork in Decks

-

X

-

 

Pipe penetrations for Shell HVAC system

-

X

-

 

Penetrations for main electrical service to each floor

-

X

-

 

Penetrations for main communications distribution to each floor

-

X

-

One per floor

Secondary and Pipe penetrations

-

 -

X

 

Roof Structure & Framing

X

 -

-

 

Building code required primary structure fireproofing

X

 -

-

 

Fireproofing patching after tenant start of constructioin

-

 -

X

 

Building code required stairs

X

 -

-

 

Building code required stair rails

X

 -

-

 

Stairs (non code required)

-

 -

X

 

Stair & Railing Upgrades

-

 -

X

 

Expansion Joints

X

 -

-

 

Stair to Roof

-

X

-

 

Elevator Guide Rail Supports

-

X

-

 

Elevator Over-run

X

 -

-

 

Roof Davits

X

 -

-

 

Roof Screen Steel

-

X

-

 

Structural Framing Supporting MEP Shafts / Pads

 

 

 

 

Equip steel that penetrates roof outside penthouse

-

X

-

for Shell Equipment only

All other equip support steel for chillers etc.

-

X

-

for Shell Equipment only

Mechanical Equipment Pads

-

X

-

 

Equipment pads Inside roof screen

-

X

-

Shell Equipment only

Equipment pads on roof outside roof screen

-

X

-

Shell Equipment only

 

 

 

-

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

7.0 EXTERIOR SKIN

 

 -

 

 

Building Envelope

X

 -

-

 

Main Building Entrance, including Storefronts, Doors, etc.

X

 -

-

 

Canopies

X

 -

-

 

Roof Screen

-

X

-

 

Penthouse Enclosures

-

 -

-

 

Exterior Insulation Under Penthouse

-

 -

-

 

Exterior Flashing

X

 -

-

 

Exterior Door Assemblies (Code Required B Occupancy)

X

 -

-

 

Additional exterior doors for Tl occupancies or requirements

-

 -

X

 

Doors at loading dock

X

 -

-

 

Exterior Painting

X

 -

-

 

Louvers & Vents for Shell Equipment

-

X

-

 

Balcony Railings

X

 -

-

 

Firestopping at floor level at exterior walls - edge of deck

X

 -

-

 

Sunshades

-

 -

-

 

Light Shelves

-

 -

-

 

 

 

 -

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

7.2 ROOFING

 

-

 

 

Roof Membrane

X

-

-

 

Insulation (Bat & Rigid)

X

-

-

 

Roof Insulation

X

-

-

 

Exterior Wall Insulation

-

X

-

At exterior spandrel glass as required by Title 24

Other Insulation including sound insulation

-

X

-

Sound insulation at core walls

Flashing & Sheet Metal - Roof to Exterior Wall

X

-

-

 

Flashing & Sheet Metal - Penthouse, Roof Screen

-

X

-

 

MEP Penetrations for Shell

-

X

-

 

Roof Hatches

-

-

-

 

Skylights

-

-

X

 

Roof Pavers

X

-

-

 

Exterior Landscape at Terraces & Balconies

-

-

X

 

 

 

-

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

9.0 INTERIOR CONSTRUCTION

 

-

 

 

 

 

Page 2 of 5

C:
\Users\bt008338\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\GR5UVTL8\Copy
of 825835 Industrial Shell-TI Responsibilities Matrix ds 040119 team edits.xls

4/3/2019 9:12 AM

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 3

 

 

Tenant Improvement Standards

Shell / TI Coordination Matrix

[gzqkuxf00l5e000060.jpg]

Shell / Tenant Improvement Responsibilities Matrix

4/1/2019

South Building Only – 835 Industrial

 

 

Shell Space Warm-up (Sheet rock and finish on interior only)

 

-

 

 

Stair Enclosures

 -

X

-

 

Changes to base building stair enclosures

 -

-

X

 

HVAC Shaft Enclosures for Shell Only.

 -

X

-

 

Changes to base building shaft enclosures

 -

-

X

 

Elevator Shaft Enclosures

 -

X

-

 

Core Toilet Rooms

 -

X

-

 

Changes to base building toilet rooms

 -

-

X

 

First Floor Lobby

 -

X

-

 

1 Janitor’s Closet in the core area

 -

X

-

 

Main Electrical Room (1st Floor)

 -

X

-

 

Electrical distribution

 -

X

X

(2) Shell electrical rooms on each floor for shell distribution; Tl electrical
room(s) by tenant

Floor phone MPOE room

 -

X

-

(1) IDF Room per Floor

Data / Phone Distribution Rooms on each floor

 -

-

X

 

Mechanical Room

 -

-

X

 

Backside of Exterior Wall and outside of Shell Space Warm-up rooms

 -

-

X

 

Tenant Spaces

 -

-

X

 

Offices

 -

-

X

 

Conference Rooms

 -

-

X

 

Break Areas

 -

-

X

 

Lobbies / reception on upper floors

 -

-

X

 

IT rooms IDF / MDF/ server / data centers

 -

-

X

 

Equipment Rooms

 -

-

X

 

Warehouse, Shipping & Rec.

 -

-

X

 

Storage Rooms

 -

-

X

 

Floor service areas

 -

-

X

 

Corridors / Hallways

 -

-

X

 

All other Tenant occupied spaces

 -

-

X

 

Elected finishes upgrading

 -

-

X

 

Window Treatments

 -

-

X

 

Interior Planters

 -

 

X

 

Recessed floor mats

 -

 

X

 

 

 

 

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

11.0 EQUIPMENT

 

-

 

 

Window Washing Equipment & Associated Utilities

 -

X

-

 

 

 

 

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

14.0 CONVEYING

 

 

 

 

Elevator installation

 -

X

-

 

Elevator Cab finishes

 -

X

-

 

Elevator Floor Finishes

 -

X

-

 

Tl changes to standard finishes

 -

-

X

 

All elevator equipment necessary for complete & operable assembly

 -

X

-

 

Smoke Curtains

 -

X

-

 

 

 

 

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

15.0 FIRE PROTECTION

 

 

 

 

Shell Wet fire protection (risers, loops, branches and up heads for Shell B Occ)

X

-

-

 

Wet fire protection head location modifications due to Tl walls

 -

-

X

 

Restroom Core /Lobby Heads

 -

X

-

 

Down heads as required for Tl construction

 -

-

X

T included in Shell for Tl connection

Smoke Control and Smoke Evacuation

 -

-

X

Not required for shell project & building design.
Only required if modified by tenant.

 

 

 

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

15.2 PLUMBING/PROCESS

 

-

 

 

Building Roof Drainage w/ a Piped Overflow System

X

-

-

 

Sanitary Waste:

 

-

 

 

Under floor Sanitary Waste system for Toilet Rooms and Shower on First Floor

-

X

-

 

Under floor sanitary waste main trunk lines

-

X

-

 

Under floor Sanitary Waste branch piping for Tl use

-

-

X

 

Sanitary Waste Risers

-

X

-

 

 

 

Page 3 of 5

C:
\Users\bt008338\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\GR5UVTL8\Copy
of 825835 Industrial Shell-TI Responsibilities Matrix ds 040119 team edits.xls

4/3/2019 9:12 AM

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 4

 

 

Tenant Improvement Standards

Shell / TI Coordination Matrix

[gzqkuxf00l5e000062.jpg]

Shell / Tenant Improvement Responsibilities Matrix

4/1/2019

South Building Only – 835 Industrial

 

 

Sanitary Waste Branch Piping

-

-

X

 

Sanitary Waste system for Toilet Rooms on 2nd - 6th Floor

-

X

-

 

Sanitary Waste & Vent System for 2 Toilet Rooms per floor

-

X

-

 

Domestic Water:

 

 -

 

 

Water Meter

-

X

-

 

Domestic Water Under slab Piping

-

X

-

 

Domestic Water Risers

-

X

-

 

Domestic Water Distribution and Branch Piping

-

 

X

 

Hot Water Heaters for Toilet Rooms

-

X

-

 

Hot Water Heaters (for Tl break areas, etc.)

-

 

X

 

Lab Waste:

 

 -

 

 

Under slab lab waste risers

-

X

-

 

Under floor lab waste branch piping

-

 

X

 

Gas:

 

-

 

 

Gas Meter

-

X

-

 

Gas service to shell mechanical equipment point of use

-

X

-

 

Branch Distributions - Gas for Tl (if required)

-

-

X

 

Plumbing Fixtures @ Toilet Rooms for floors

-

X

-

 

Cold & Hot water Branch

-

-

X

 

Cold & Hot Water Supply

-

X

-

 

Piping Insulation

Installed with associated piping system

 

Generator Fuel Storage Tanks

 -

X

-

 

Process Piping (Generation, Storage, and Distribution)

-

 -

X

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

15.3 HVAC

 

-

 

 

HVAC Equipment

 

-

 

 

Rooftop Airhandlers

-

X

-

 

Chillers

-

X

-

 

Boilers

-

X

-

 

Exhaust Fans

-

X

-

 

Pumps & Other Misc. Equipment req for HVAC System

-

X

-

 

Data Center/ Server Room HVAC

-

-

X

 

Building Management Systems (BMS):

 

 -

 

 

BMS Equipment main CPU and programming, control components and wiring to
base building equipment

-

X

-

 

BMS Zone level controlling and monitoring

-

-

X

 

HVAC vertical Ductwork Riser

-

X

-

 

HVAC Horizontal Ductwork Mains

-

-

X

 

HVAC Ductwork Zone Distribution

-

-

X

 

VAV's & Grills from main Riser

-

-

X

 

CW/HHW S&R Risers

-

X

-

 

CW/HHW S&R Branch Piping

-

-

X

 

Insulation - Duct & Pipe Risers

-

X

-

 

DDC Controls damper at main duct at shaft

-

X

-

 

Insulation - Duct & Piping T.I.

-

-

X

 

Air & Water Balance

-

-

X

 

System Test & Startup

-

-

X

 

Toilet Exhaust System install duct riser and full system

-

X

-

 

Fire stopping

Installed with associated penetrations

 

Smoke / Fire Dampers

Installed with associated penetrations

 

 

 

-

 

 

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

16.0 ELECTRICAL

 

-

 

 

Primary Electrical Power conduits wire

X

-

-

 

Electrical utility pad and transformer (by PG&E)

X

-

-

 

Secondary Power Conduits & Wire

-

X

-

 

Window washing utilities

-

X

-

 

Main Switchboard

X

-

-

 

Remaining breakers for Tl work

-

X

-

 

Electrical distribution to the building mechanical equipment point of use

-

X

-

 

Elevator power distribution to point of use

-

X

-

 

Electrical Transformers, Panels & Power Distribution within Tl Area

-

-

X

 

Code compliant Shell Fire Alarm System (Flow and tamper)

X

-

-

 

Fire alarm System (FAS)

 

-

 

 

Fire Alarm Controls Including equip main CPU and programming, control
components and wiring to base bldg equipment, and central area

-

X

-

For shell fire alarm devices only

Controlling / Monitoring Tl space

-

-

X

 

Lighting & Lighting Controls within Tl Area

-

-

X

 

Lighting & Electrical - Toilet Core 1 st - 6fl as well as Shower on 1

-

X

-

 

 

 

Page 4 of 5

C:
\Users\bt008338\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\GR5UVTL8\Copy
of 825835 Industrial Shell-TI Responsibilities Matrix ds 040119 team edits.xls

4/3/2019 9:12 AM

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 5

 

 

Tenant Improvement Standards

Shell / TI Coordination Matrix

[gzqkuxf00l5e000064.jpg]

Shell / Tenant Improvement Responsibilities Matrix

4/1/2019

South Building Only – 835 Industrial

 

 

Lighting & Electrical - Ground Floor Lobby

-

X

-

 

Lighting & Electrical - Mechanical & Electrical Rooms

-

X

-

 

Generator / ATS Emergency Power

-

X

-

 

Generator / ATS for Tl use

-

X

-

Remaining prorata capaicty for TI after
life safety requirements

Temp Power / Lighting for Tl

 

-

X

 

Security

 

 

 

 

Cameras

 

 

X

 

Access Control/ Card Readers

 

X

 

Card Readers on Shell perimeter
doors, stair doors, and elevator cabs
are included in Shell

Description of Scope

Cold Shell

Full Shell Warm-
up

Tenant Work
see also Tl detail

Notes

16.2 COMMUNICATIONS

 

-

 

 

Site Underground conduit terminated within building at MPOE

X

-

-

 

AT&T

X

-

-

 

Interconnect

X

-

-

 

Telecom Room (MPOE)

-

X

-

 

Modifications to MPOE infrastructure

-

-

X

 

Telecom Infrastructure from MPOE

-

-

X

 

 

 

 

 

 

 

 

Page 5 of 5

C:
\Users\bt008338\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\GR5UVTL8\Copy
of 825835 Industrial Shell-TI Responsibilities Matrix ds 040119 team edits.xls

4/3/2019 9:12 AM

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 6

 

Schedule 2

 

Building Shell Construction Drawings

 

[gzqkuxf00l5e000066.jpg]

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 7

 

Schedule 3

 

Tenant Improvement Space Plans

 

[gzqkuxf00l5e000068.jpg]

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 8

 

 

[gzqkuxf00l5e000070.jpg]

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 9

 

 

[gzqkuxf00l5e000072.jpg]

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 10

 

Schedule 4

 

LEED Standards for Tenant Improvements

Tenant Improvement Compliance Requirements

Landlord to strive for LEED Gold level rating for the Core & Shell project.
Landlord is seeking LEED-CS v3 certification of the Base Building Project.
Tenant supports that effort and agrees to comply with the following requirements
as listed below to support LEED Core & Shell Certification within the Tenant
Improvements.

The tenant shall meet all State of California Title 24 2016-Part 6, California
Green Building Code, energy efficiency, and sustainable operations requirements
for first time tenant improvements, including but not limited to the following:

The tenant plumbing scope of work shall include fixtures with flush and flow
rates that do not exceed the following:

Break sink (in kitchen break rooms only) – 1.5 gpm

Pre-Rinse Spray Valves (for kitchen equipment) – 1.3 gpm

(Water Efficiency credit 3, Indoor Water Use Reduction, 40%)

The tenant HVAC design scope of work must meet the mandatory provisions of
ASHRAE 90.1-2010. The tenant lighting scope of work shall comply with Title 24,
2016 prescriptive code lighting power densities, daylighting, and occupancy
sensor controls and meet the following maximum lighting power density values 30%
below Title 24 requirements:

 

Conference/Meeting:

 

0.8 W/SF

Corridor:

 

0.4 W/SF

Dining Area:

 

0.67 W/SF

Food Prepare:

 

0.8 W/SF

Lobby:

 

0.4 W/SF

Open Office:

 

0.5 W/SF

Lab/Vivarium:

 

0.93 W/SF

Stairwells:

 

0.6 W/SF

 

(Energy & Atmosphere credit 1, Optimize Energy Performance)

 

The tenant HVAC and/or refrigeration equipment scope of work shall include zero
use of chlorofluorocarbon (CFC)-based refrigerants in new base building heating,
ventilating, air conditioning and refrigeration (HVAC&R) systems. Additionally,
for all equipment over 0.5lbs of refrigerant, select refrigerants and heating,
ventilating, air conditioning and refrigeration (HVAC&R) equipment that minimize
or eliminate the emission of compounds that contribute to ozone depletion and
global climate change such that all equipment is in compliance with the
following formula: LCGWP + LCODP x 105 ≤ 100

(Energy & Atmosphere prerequisite 3 and credit 4, Fundamental & Enhanced
Refrigeration Management)

 

The tenant HVAC scope of work shall meet the minimum requirements of Sections 4
through 7 of ASHRAE Standard 62.1 - 2007, Ventilation for Acceptable Indoor Air
Quality. Mechanical ventilation systems must be designed using the ventilation
rate procedure or the applicable local code, whichever is more stringent. The
tenant HVAC scope of work shall include permanent monitoring systems to ensure
that ventilation systems maintain design minimum requirements.

(Environmental Quality prerequisite 1, Minimum IAQ Performance)

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 11

 

 

Provide a direct outdoor airflow measurement device capable of measuring the
minimum outdoor air intake flow with an accuracy of plus or minus 15% of the
design minimum outdoor air rate, as defined by ASHRAE 62.1-2007 for mechanical
ventilation systems where 20% or more of the design supply airflow serves
non-densely occupied spaces. The tenant HVAC scope of work shall include
permanent monitoring systems to ensure that ventilation systems maintain design
minimum requirements. Configure all monitoring equipment to generate an alarm
when the airflow values or carbon dioxide (CO2) levels vary by 10% or more from
the design values via either a building automation system alarm to the building
operator or a visual or audible alert to the building occupants. Monitor CO2
concentrations within all densely occupied spaces (those with a design occupant
density of 25 people or more per 1,000 square feet). CO2 monitors must be
between 3 and 6 feet above the floor

(Environmental Quality credit 1, Outdoor Delivery Air Monitoring)

 

The tenant HVAC scope of work shall increase mechanical ventilation systems to
perform 30% better than Sections 4 through 7 of ASHRAE Standard 62.1-2007,
Ventilation for Acceptable Indoor Air Quality.

(Environmental Quality credit 2, Increased Ventilation)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to develop and implement a plan to manage indoor air quality (IAQ)
during construction that meets or exceeds SMANCA Guidelines for Occupied
Buildings Under Construction, 2nd Edition 2007, ANSI/SMACNA 008-2008, protect
stored on-site and installed absorptive materials from moisture damage, and if
permanently installed air handlers are used during construction, filtration
media with a minimum efficiency reporting value (MERV) of 8 must be used at each
return air grille, as determined by ASHRAE Standard 52.2-1999 (with errata but
without addenda). Replace all filtration media immediately prior to occupancy.

(Environmental Quality credit 3, Construction IAQ, During Construction)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all adhesives and sealants used on the project site
must comply with the volatile organic compounds (VOCs) emissions established by
South Coast Air Quality Management District (SCAQMD) Rule 1168 and Green Seal
Standard GS-36.

(Environmental Quality credit 4.1, Low-Emitting Materials, Adhesives & Sealants)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all paints and coatings used on the project site
must comply with the designated standard: Green Seal Standard GS-11, Green Seal
Standard GS-03, and South Coast Air Quality Management District (SCAQMD) Rule
1113.

(Environmental Quality credit 4.2, Low-Emitting Materials, Paints & Coatings)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all flooring and flooring adhesives used in the
building have to comply with designated flooring standards, such as Carpet and
Rug Institute's Green Label Plus, Scientific Certification Systems' FloorScore,
and/or California Dept of Health Volatile Organic Emissions.

(Environmental Quality credit 4.3, Low-Emitting Materials, Flooring Systems)

 

The tenant scope of work shall meet California Green Building Code and LEED
requirements to ensure that all composite wood, agrifiber products and
laminating adhesives used on the interior of the building can't have added
urea-formaldehyde resins and those used in the exterior should meet California
Air Resources Board standard.

(Environmental Quality credit 4.4, Low-Emitting Materials, Composite Wood &
Agrifiber Products)

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 12

 

The tenant shall sufficiently exhaust each space where hazardous gases or
chemicals may be present or used (e.g., garages, housekeeping and laundry areas,
copying and printing rooms), using the exhaust rates determined in EQ
Prerequisite Minimum Indoor Air Quality Performance or a minimum of 0.50 cfm per
square foot (2.54 l/s per square meter), to create negative pressure with
respect to adjacent spaces when the doors to the room are closed. For each of
these spaces, provide self-closing doors and deck-to-deck partitions or a
hard-lid ceiling. Each ventilation system that supplies outdoor air to occupied
spaces must have particle filters or air-cleaning devices that meet one of the
following filtration media requirements: a minimum efficiency reporting value
(MERV) of 13 or higher, in accordance with ASHRAE Standard 52.2–2010; or Class
F7 or higher as defined by CEN Standard EN 779–2002, Particulate Air Filters for
General Ventilation, Determination of the Filtration Performance.

(Environmental Quality credit 5, Indoor and Chemical Pollutant Source Control)

 

The Tenant is responsible for pest management services. The Tenant’s pest
management vendor is to implement an Integrated Pest Management Program based on
the Integrated Pest Management Policy developed for the Core and Shell of this
project. Refer to Attachment A - Integrated Pest Management Policy. Tenant shall
provide as evidence a signed contract, financials omitted, showing that an
ongoing, 2 year Integrated Pest Management is to be provided by the pest
management vendor.

(Innovation in Design credit 1.3, Integrated Pest Management)

 

The Tenant is responsible janitorial services. The Tenant’s janitorial vendor is
to implement a Green Cleaning Program based on the Green Cleaning Policy
developed for the Core and Shell of this project. Refer to Attachment B - Green
Cleaning Policy. Tenant shall provide as evidence a signed contract, financials
omitted, showing that an ongoing, 2 year Green Cleaning Program is to be
provided by the janitorial vendor.

(Innovation in Design credit 1.4, Green Cleaning)

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 13

 

Schedule 5

 

Site Logistic Instructions

Site Logistics Instructions to Tenant

 

1.

Site Control: The site is under the care, custody and control of Truebeck
through campus completion of all Shell & Core, Parking Structure, and Sitework
activities.

 

2.

Site Security: Site security system for multiple GC on site should be considered
by ARE. Having multiple GCs will require a system of identification of who is a
member of the IR team to prevent people entering the site that should not be
here.

 

3.

Power and Water: TI contractor to provide their own temporary power and
water.  Note design based on infrastructure under construction per Schedule for
base buildings, depending on the start time of TI, source of power may change.

 

4.

Union: All TI contractors and subcontractors must be union labor.  If non-union
trades are hired, the TI contractor would be required to implement dual gates,
which may not be feasible to due complex site logistics.  Impacts to Shell cost
and schedule due to dual gates would be by TI. Any modifications to site
logistics must be coordinated and approved by Truebeck.

 

5.

Wheel Wash: Provisions for wheel washing of vehicular traffic on site -
trucking, delivery, etc. should be by the TI contractor and follow all
conditions of approval.

 

6.

Parking: All TI personnel must park in the designated parking area behind 960
Industrial.  The designated parking lot will be provided by ARE, management of
the TI workers in the parking area by the TI contractor – signage, trash,
toilets, etc.  

 

7.

Trucking/Deliveries: All delivery and trucking requirements must be per the
Conditions of Approval. Deliveries on site must be coordinated with Truebeck
activities and only approved ‘live’ deliveries and drop offs of equipment will
be allowed.

 

8.

Lay Down/Logistics: There is no space for laydown onsite.  Plan for zero lot
line deliveries.  Coordinate any staging on floors prior to Shell completion
with Truebeck. Due to constrained site logistics, temp toilets and debris
management plan need to be consider the tight site logistics. Debris removal
will need to plan for daily off haul without a standing dumpster.

 

9.

Loading: Leave out bays, hoisting bays, off hours use of the personnel hoist,
would be the TI responsibility to coordinate, pay for, or coordinate the use
agreement of.  

 

10.

Lift: Personnel lift will be running on the exterior of the building through the
construction and sign-off of the freight elevator. Freight elevator capacity
5000lb.  Loads must be spread in accordance with elevator requirements to
prevent damage.  TI contractor will be responsible for a portion of operator
costs through shell completion.  TI contractor will be responsible for monthly
charges for Kone temp use of interior freight elevator if extended beyond Shell
schedule.

 

11.

Walls: To allow Shell work adequate space to complete, construction of TI work
within 10’ of exterior wall, stairs, shafts, or cores cannot not begin until the
skin is substantially complete, or through coordination and approval following
rock on interior walls.

 

12.

Roof: Roof access is restricted.  Access by TI contractor will be allowed
following coordination and permission by Truebeck Construction.

 

13.

Specialty TI Work: Specialty work such as a bridge between buildings,
interconnecting floor stairs, etc. would need to be coordinated as to the
impacts to the Shell permit and schedule.

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 14

 

Schedule 6

 

Tenant Improvement Work Readiness Condition

General

1.Tenant has the right to commence tenant improvement construction once the
below requirements have been met by the landlord and accepted by the tenant .

2.Floors that are released to begin TI work should be in a condition to safely
allow Tenant’s work to commence in an efficient and safe manner. Each floor
released shall be delivered in broom-clean condition, free of any debris or
material , with the exception of material and tools related to ongoing work for
the warm shell construction or commissioning as indicated by the shell schedule.

3.Floors that are released to begin TI work should be complete to allow layout
to begin off floor surfaces, column lines, control lines or Trimble reference
points.

4.Shell contractor will be responsible for coordination with TI contractor and
TI contractor will work collaboratively with the Shell contractor to minimize
any TI construction disruption.  Once the schedule and work sequences have been
agreed to by both contractors, a) Shell contractor shall pay for any damage or
removal to any completed TI work or any disruption of the agreed to TI
schedule.  b) TI contractor shall pay for any damage or removal to any completed
Shell Core work or any disruption of the agreed to Shell Core schedule.  To
facilitate this coordination effort, TI contractors are required to have a
representative with the knowledge of their daily work plans and authority to
make/ change/ adjust plans attend a morning huddle to coordinate daily site
logistics.

5.TI contractor shall have shared access to exterior personnel hoist man-lift
and crane and once the main lift is removed the freight elevator during
construction (construction elevator).  There will be one personnel hoist or
construction elevator per building.  Tenant shall be responsible for a pro-rata
share of the elevator operating cost based on elevator usage.  TI contractor
shall coordinate use of the construction elevators with the Shell
contractor.  In the case of crane, C&S contractor has priority of use
.  Personnel hoist or freight elevator use is for moving personnel and small
hand tools between floors. Loading of the building for construction materials is
through after hours use of the lifts. If removal of curtain wall is required to
load TI materials, TI contractor is responsible to coordinate and contract with
Walters & Wolf to remove and replace glass.

6.Because elevators will be in the process of being installed concurrent with
the tenant improvements, the skin will not be completely installed.  Once the
elevators are complete and approved by the state, the exterior man-lift can be
removed and the TI contractor will work collaboratively with the Shell
contractor to allow building exterior enclosure to be completed.  All elevators
to be signed off no later than 5 months after delivery of the final
floors.  Site improvements and infrastructure will be ongoing during TI loading
of materials.  TI contractor to provide protection of sitework and finishes.  

7.Prior start of construction, TI contractor shall fully coordinate HVAC,
Plumbing, Electrical, and Fire Sprinkler systems with core and shell
model.  Points of connection to the warm shell infrastructure by TI build out
will need to be coordinated between teams. Warm shell systems will be
commissioned to the point of completion less required loads prior to connection
to completed and tested TI systems. Connection is by TI contractor.

8.TI Plumbing systems to be fully coordinated between the base building and the
tenant improvements in the form of a clash free Building information Model
(BIM).

9.TI Fire Sprinkler to be fully coordinated between the base building and the
tenant improvements in the form of a clash free Building information Model
(BIM).

10.TI Electrical system to be fully coordinated between the base building and
the tenant improvements in the form of a clash free Building information Model
(BIM).

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Work Letter – Landlord Build

835 Industrial/Chemocentryx - Page 15

 

11.Where practical, building Shell commissioning will be concurrent with the TI
commissioning.  This will allow the TI will provide the necessary loads to allow
the base building equipment to be commissioned and the Building Automations
System to be coordinated between the base building and the tenant improvements .
Warm shell commissioning will be completed as far as possible, short of the
portion of work requiring a TI load. Commissioning of the building systems
requiring a load shall occur after the TI contractor has completed their
documentation of functional testing.

12.Water to be available to tenant use for construction proposes . Temp water is
available through the Janitor Closet on each floor. The Janitor closet
construction at turn over to TI construction with ‘end state’ finishes. Any
additional temp water requirements would be by the TI contractor.

13.Tenant contractor will at all times have access to sufficient power at the
house panel to allow for TI construction  hand tools.  Power for welding is by
TI contractor. Temp Power requirements are to be coordinated with warm shell
contractor.

14.Core & Shell logistical plan, inclusive of location of cranes, concrete pumps
and booms, and any other item that would impact TI construction, to be
communicated and closely coordinated with the design and construction of the
Tenant Improvements . Overall Site Logistics for the campus is very congested.
There is no laydown area available for TI construction outside the building.
Delivery coordination is through StruxHub.  To facilitate this coordination
effort, TI contractor to attend weekly coordination meetings in addition to
daily morning huddles.  

15.Tenant contractor will allow shell contractor access and laydown area
sufficient to complete the shell components on each floor.  Laydown areas and
work areas will be coordinated between the Shell and TI contractors prior to TI
contractor starting work on each floor in order to minimize the impact and not
cause any delay to the construction of either the Shell or the TI work.

Building Core and Shell Condition:

In addition to the general requirements stated above the following building
shell components will be in the following state of completion at the time of TI
rough-in starting on each floor to satisfy the Tenant Improvement Work Readiness
Condition:

1.Building floor decks will need to be poured at least three floors above the
floors that are released.

2.The floors as they are released shall be free of any shoring or temporary
supports and shall meet, floor flatness standards referenced in shell
specifications.

3.Building enclosure on each floor will be 75 % complete at the start of TI
rough-in and 90% complete at the time of starting TI interior finishes.  90%
completion shall occur no later than 4 weeks following 75% completion.  It is
understood that a portion of the façade and the floor slab may be open to
provide access to the exterior manlift(s) and/or tower cranes but any such
opening shall be protected by TI contractor through temporary measures to create
a “water-tight” condition.  TI contractor will allow Shell contractor access
required to complete the building shell exterior skin.

4.Building code required stairs on each floor will be installed but not
completed.

5.“Exterior shell” of all base building rooms within or adjacent to the Premises
(stairs, electrical rooms, mechanical rooms, MPOE, etc.) to be fully complete
with Tenant’s side fire taped and sanded to level IV finish.

6.Exterior shell” of MPOE room to be complete with interior walls.

7.Fire Sprinklers main loops and upheads installed on each floor as it is
released ready for TI connections to the extent allowed by local jurisdiction
having authority.

8.Prior to starting TI interior Finishes “Interior shell” of MPOE room to be
complete with Interior walls taped and sanded to level IV finish and plywood
back boards installed.

9.Prior to starting TI interior Finishes “Interior shell” of Structured Cable
Distribution Closet on each floor to be complete with Exterior walls taped and
sanded to level IV finish.

10.See also Site Logistics Instructions to Tenant sent to ARE 4/3/2019.

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-SAN FRANCISCO NO. 63, LLC, a Delaware limited
liability company (“Landlord”), and CHEMOCENTRYX, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated July __, 2019
(the “Lease”), by and between Landlord and Tenant.  Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, the Rent Commencement Date is ______________, _____, and the termination
date of the Base Term of the Lease shall be midnight on ______________,
_____.  In case of a conflict between the terms of the Lease and the terms of
this Acknowledgment of Commencement Date, this Acknowledgment of Commencement
Date shall control for all purposes.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 2

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT:

 

CHEMOCENTRYX, INC.,

a Delaware corporation

 

 

 

By:

 

Its:

 

 

LANDLORD:

 

ARE-SAN FRANCISCO NO. 63, LLC,

a Delaware limited liability company

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

a Delaware limited partnership,

 

managing member

 

By:

ARE-QRS CORP.,

 

a Maryland corporation,

 

general partner

 

By:

 

Its:

 

 

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Rules and Regulations

835 Industrial/Chemocentryx - Page 1

 

EXHIBIT E TO LEASE

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Except as otherwise expressly provided in the Lease, Tenant shall not place
any objects, including antennas, outdoor furniture, etc., in the parking areas,
landscaped areas or other areas outside of its Premises, or on the roof of the
Project.

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Except as expressly provided in Sections 30(f), 41(r) and 41(t) of the Lease,
Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.No auction, public or private, will be permitted on the Premises or the
Project.

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

 

Rules and Regulations

835 Industrial/Chemocentryx - Page 2

 

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking (except that
Tenant may use microwave ovens, toasters and coffee makers in the Premises for
the benefit of Tenant employees and contractors in areas designated for such
items, but only if the use thereof is at all times supervised by the individual
using the same) or for any immoral or illegal purposes or for any purpose other
than that specified in the Lease.  No gaming devices shall be operated in the
Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

20.Tenant shall cause any vendors and other service providers hired by Tenant to
perform services at the Premises or the Project to maintain in effect workers’
compensation insurance as required by Legal Requirements and commercial general
liability insurance with coverage amounts reasonably acceptable to Landlord. 
Tenant shall cause such vendors and service providers to name Landlord and
Alexandria Real Estate Equities, Inc. as additional insureds under such policies
and shall provide Landlord with certificates of insurance evidencing the
required coverages (and showing Landlord and Alexandria Real Estate Equities,
Inc. as additional insureds under such policies) prior to the applicable vendor
or service provider providing any services to Tenant at the Project.

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 1

 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

Office Furniture

Cubicles

Laboratory Equipment

Office Equipment

Audio/Visual Equipment

UPS Systems

Server Racks

(All Servers and Switches Therein)

Internal Wireless Access Points

Ice Machines

Refrigerators

Freezers

Microwave Ovens

Artwork

Non-attached Shelving Systems

 

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 1

 

EXHIBIT G TO LEASE

HAZMAT STORAGE AREA

[gzqkuxf00l5e000085.jpg]

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 2

 

 

[gzqkuxf00l5e000087.jpg]

 

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 

--------------------------------------------------------------------------------

835 Industrial/Chemocentryx - Page 1

 

EXHIBIT H TO LEASE

MECHANICAL PAD

 

[gzqkuxf00l5e000089.jpg]

 

 

731887685.7

[gzqkuxf00l5e000001.jpg]

 